DIRECT MAIL

0A164200004

MORRISBART

 

"Morris Bart, LA

Davis Middlemas, AL
Dennis N. Thomson, AL, AR, EA
Susan Sanich, Al, M5
Malinda Parks, AL MS
Ryan Canon, AL, M5
Zachary Lewis, AL
Matthew P, Burnick, AL
Lisa B, Walker, AL

John Pauf Bruna, AL
Miranda Taylor, AL
Thomas Putnam, AL

 

ADMINISTRATOR
Mark Ouhon

‘not licensed loprackte |

inAlabama ‘
1
,
|
New Orleans
MM.A2E BOOU
Lake Charkes
BaF 1%" 4600
Binningham ,
205 2S Lor

& ASSOCIATES, LLC. ATTORNEYS AT LAW
420 20" Street North

Suita 2750

Birmingham, Al 35203

Water's Direct Dink (205) 795-4745
Writer's Direct Facsimile: (205) 795-4795
E-mail: minylor@morrisbar.com

March 19, 2020

Sent via USPS and faxed to (888) 325-8127

Liberty Mutual Insurance and Helmsman Management Services
Commercial Insurance Claims

Agl South Team 3 - PLANO, TX

RE: Our Client:
Date of Lass:
Claim No.:

Theresa Castro
June 20, 2019

Dear Ciel Allen:

Please be advised that the above referenced claim is now in a position fora
settlement discussion. As you know, our client was injured when she was leaving
the restroom and fell on water on the floor at Wendy's in Mobile, Alabarna.,

Our client immediately sought treatment at Providence Hospital, and then
was diapnosed with a fractured left wrist and partial tear of her left shoulder. An
orthopedic surgeon performed surgery on September 27, 2019 to repair her wrist.
She was ordered to attend physical therapy after recovering from her surgery, but
was unable to do so. She is currently suffering severe pain on a daily basis as a
result of the injuries sustained.

Our client will likely never return to the level of function she experienced
before the fall,

Based upon the medical bills itemized below, the medical reports contained
with this letter, the injuries sustained by our client, and the other factors
surrounding this matter, it is our opinion that this case has a reasonable settlement
value of $200,000.00 in order te conciude this matter on behalf of our client,
Theresa Castro, Please review the enclosed settlement material and provide me
with your written offer within ten (1G) days.

 

 

 

 

 

 

 

 

 

 

Provider | Amount

Providence Hospital $1,895.01

Mobile ER Physicians $739.00

Radiology Associates of Mobile $78.00
Baton Roupe Shes epost Lnfayetic Montoe Alexandria
235 924.8000 413 222.9000 347.233 4200 316.207.1000 418,565 7700

Gulfpors Pogagouia Hattiesburg Mobile
2.42 900 24, 162.4706 401,583 8000 751439 20
Hansvlle Muontyomeny Little Rock Terathana Toll Free

246 339 Ffte 334 334 bce 301 176.5000 STO ITEAGS S00 896, 2244

ww iscuisban.com

EXHIBIT "i"
DIRECT MAIL pA084200004

 

 

 

 

 

 

 

 

 

AOC Mobile $12,935.00
Mobile Open MRi $1,320.00
Orthopaedic Center Springhill $3,820.95
Coastal Anesthesia PC $1,550.60
Gulf Coast Surgical Partners, LLC $12,937.00 |
Total Specials $35,274.96

 

With kindest regards, | am

Sincerely,

Miranda Taylor
MTA Y/mtay
Enclosures
DIRECT MAIL

6A084200004

Patch 2

AYA

AO

|

YA
DIRECT MAIL oA084200004

SMES sts oe tne
Np ide hd Gr Ue A cy whe

PROVIDENCE HOSPITAL

 
DIRECT MAIL

 
    
 
  
     

fa
ea
ahs PY
bynes

oAN84200004

Ue

Pes
eae

 
     

DIGGUARTE BATE | DAYS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

o
Psa se TS NST OE Ee SU Sgn cen eng caCHEE
7 (ais TRIVRAMUE COMFAME CANE GROUP BVARIG | poLicy = witha
camuen| THERESA CASTRO ei|MBDEICAID OP 30 ‘eee
wate 9085 HOWELLS FERRY RD i
annua SEMMRS AL 36575 wish
det y
q aah 1
i Ejpovp, BEVERLY BMD
sp 7 = = q
ees Se ate Geo paeesrinannicens SUSAN EA Gem iu oHaee
Se en Lea rae i Bsaai a a eels reid AMOGRE OF
ark OF ~ or ERY ENT. corsa UBT COYERADE
BERVICK HOSESTAL GFRVICTE cone CUAROES Ina,cto, HO, & Tea.60, #0, 2
06/20] OO1HAND,MIN 3VIEW 4210174 388.00} 388.00
06/20] OOLWRIST, MINSVIBW 4210465 428.00 428.00 ‘
06/20} OOLFAST TRK LVL 3 3780104 892.00) 892.00
06/20] OO1CAST/SPLINT 3782029 197,00] 187.00
06/20| OO1LCERT ER 3782373 .O1 01
BALANCE FORWARD 0,00
SUMMARY OF CURRENT CHARGES
EMERGENCY ROOM 1079,01| 1079.01
X-RAY DIAG 816,00/ 816.00
SUB-[OTAL OF CURR. CHARGES 1895.01) 1895.01
|
t
TOTALS 1895.01| 1895.02 :
PAY THI@ AMOUNT 0.30
PROVIDENCE HOSPITAL
MOBILE, ALABAMA

 

    
  
 

ETT aad Peeten te Ser Dep tas
BUD tw reat ere ae

Beatle pee en

PLEASE REE TO PATIMT

    
 
  

Me] ats connetoontice .

   
   

 
  

 

 

 

 

Ey Raat

a

 

= Bex J met ae

eee:

 

 

   
  

 

   

apeten Kren e
Eccaeatepl GIP

 

  
  
    
 
   

  

 

 

 

 

 

pederianan ncn Ah

 
DIRECT MAIL VAGE4200004

ar as A ban Sapa a Bireat ne Eyre iets (iss al ara 7A Aca) .
paisa Ue fo a co BR ove U6 HN te oe af Mat ee ae ea
para are De H be a 3 5s : i eine be 7 aat

 
 
 
     
   

 

    

SOT BATT Ba

 

 

 

 

 
    

* lata 6/20/19) oo

aa

 

 

 
   
     

 
      

 

 

 

  

   
    
  
 

 

  
    

 

    

        
  

 

  

 

 

 

 

 

  

 

 

 

 

 

 

 

 

ole ae es Peete WSS eicene
ie THSLONCR CoUPANY WANE [ORGOR INTER] poLigY _sincutn
THERESA CASTRO KKIMEDICAID OP 30
OLARRNTOR ae
sur | 9085 HOWELL FERRY RD

ADR ETE SEMMBS AL 36575
ae BOYD, BEVERLY BE MD
2] Hie

oo — oe
i i be is i it a ie HE eure acetal tlt a pee reat recut a
a as is a Bo i ee EE een oa maeiaieee B at a ae pret dy esoA Te LET F Reeth
EC é Y RGFERAOE) FAY
art StL BMERGENGMa ROOM | cos 1h. 01) TotTayh | ww ar, cove | Ean TS
XCRRY DIAG 816.00 816.00
sup-oTAL OF CURR. CHARGES 1895.01] 1695.01
DIAPNOBIS: 852.5996
M25 .532
TOTALS 4995.01} 1895.01
re a ea ES 3 ere mi =
PheaNe GEER 10 PATLOF MDOTETouAL VATHEST «AISLING WAY OS URexeMany [ucla euler rll

    
 

fou AMY CiAMSES Kor FoONTED ward THI STATES [asl
WERT VAS parFatth, om LY TMSURAREK CARMIEES a
po ROX PAT ANT FART OF TIGG AiOIaTGy MITE

LODE KBTIMATES FRSURARCE COVERMIE.

se ore sen eo O48 ath QUID
axh tiueEsfowitoe.

 

S44PR CI4NIN Olen Ak
DIRECT MAIL 94084200004

Providence Hospital

6801 Airport Blvd.
Mobile, AL 36608-

 

 

Patient: CASTRO, THERESA

MRN: Admit: 6/20/2019

FIN: Disch: 6/21/2019

DOB/Age/Sex: Se 56 years Female Admitting. Champion PA-C,Angela R

Location: GCPM ED; MC1;90 Copy To: Patton, Stefayne
Emergency Documentation

Document Type: ED Clinical Summary

Service Date/Time: 6/21/2019 00:46 CDT

Result Status: Moditied

Pocument Subject: ED Clinical Summary

Sign Information: Jemison RN, Jessica Danielle (6/21/2019 00:46 CDT):

Champion PA-C,Angela R (6/21/2019 00:43 CDT)
ED Clinical Summary
Providence Mobile Emergency Department
Providence Mobile Hospital
6801 Airport Blvd., Mobile, AL 36608
(251) 266-1900
Discharge Instructions (Patient)

 

Name: CASTRO, THERESA Current Date: 6/21/2019 00:46:49 America/Chicago

DOB: NN RN: FIN:

Diagnosis: Closed fracture of distal end of radius with delayed healing Closed fracture of distal
end of radius with delayed healing

Visit Date: 6/20/2019 22:59:55 America/Chicago
Address: 9085 HOWELLS FERRY RD SEMMES AL 36575

Phone:
Primary Care Provider:
Name:

Phone:

Emergency Department Providers:

t

 

Report Request ID: 34159569 Page 2 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL 04084200004

Providence Hospital
Patient Name: GASTRO, THERESA

 

MRN: Admit 6/20/2019

FIN: ae Disch: 6/21/2019

DOB/Age/Sex; QBRBRNM 65 years Femate Admitting: Champion PA-C,Angela R

| Emergency Documentation |

 

Name: Champion PA-C, Angela R

Providence Mobile would like to thank you for allowing us to assist you with your healthcare
needs. The following includes patient education materials and information regarding your
injury/iliness, Please return to the Emergency Department if you experience worsening
symptoms, increased pain or change in condition.

Comment:

CASTRO, THERESA has been given the following list of follow-up instructions, prescriptions, and
patient education materials:

Foflow-up Instructions:

With: Addrass: When:

james Rachel 6144 Airport Blvd. Mobile, AL 36689 Within 1 to 2 days
(251) 476-5050 Business (1)

Patient Education Materials:

Radia] Fracture; Opioid Education - Ascension (Custom)

Radial Fracture

A radial fracture is a break in the radius bone, which is the long bone of the forearm that is on the same side as your
thumb. Your forearm is the part of your arm that is between your elbow and your wrist. It is made up of two bones:
the radius and the ulna.

Most radial fractures occur near the wrist (distal radial fracture) or near the elbow (radial head fracture), A distal
radial fracture is the most common type of broken arm. This fracture usually occurs about an inch above the wrist.
Fractures of the middle part of the bone are less common.

 

Report Request (D: 34159569 Page 3 of 44 Print Date/Time: 7/18/2019 13:15 EDT

eee mem kha
DIRECT MAIL pA0a4200004

The photos following this sheet were

Received in black and white

ae ee A TS et a a ne me

cet inane et Me I A

 
DIRECT MAIL. DADB4200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: Disch: 6/21/2019

DOB/Age/Sex: 55 years Female Admitting: Champion PA-C,Angela R
| Emergency Documentation

 

Scapula

 

CAUSES

Falling with your arm outstretched is the most common cause of a radial fracture, Other causes include:

« Car accidents,
+ Bike accidents.
+ A direct blow to the middle part of the radius.

RISK FACTORS

+» You may be at greater risk for a distal radial fracture if you are 60 years of age or older.

* You may be at greater risk for a radial head fracture if you are:
a Female.
e 30-40 years old.

+ Youmay be at a greater risk for all types of radial fractures if you have a condition that causes your bones to
be weak or thin (osteoporosis).

SIGNS AND SYMPTOMS

A radial fracture causes pain immediately after the injury. Other signs and symptoms include:

»  Anabnormal bend or bump in your arm (deformity).
« Swelling.

 

Report RequestiD: 34159569 Page 4 of 44 Print Date/Time: 7/18/2019 13:45 EDT

 
DIRECT MAIL oA084200604

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019
FIN: Disch: 6/21/2019
DOB/Age/Sex: 55 years Female Admitting: Champion PA-C,Angela R
Emergency Documentation |
* Bruising.

* Numbness or tingling.
« Tenderness,
* Limited movement,

DIAGNOSIS

Your health care provider may diagnose a radial fracture based on:

* Your symptoms.

* Your medical history, including any recent injury.

+ A physical exam. Your health care provider will look for any deformity and feel for tenderness over the
break. Your health care provider will also check whether the bone is out of place.

» An X-ray exam to confirm the diagnosis and lear more about the type of fracture.

TREATMENT

The goals of treatment are to get the bone in proper position for healing and to keep it from moving so it will heal
over time. Your treatment wil] depend on many factors, especially the type of fracture that you have.

* Ifthe fractured bone:
° is in the correct position (nondisplaced), you may only need to wear a cast or a splint.
* Has a slightly displaced fracture, you may need to have the bones moved back into place manually
(closed reduction) before the splint or cast is put on,
« You may have a temporary splint before you have a plaster cast. The splint allows room for some swelling.
After a few days, a cast can replace the splint.
° You may have to wear the cast for about 6 weeks or as directed by your health care provider.
° The cast may be changed after about 3 weeks or as directed by your health care provider.
+ After your cast is taken off, you may need physical therapy to regain full movement in your wrist or elbow.
* You may need emergency surgery if you have:

‘

° A fractured bone that is out of position (displaced).
° A fracture with multiple fragments (comminuted fracture),
° A fracture that breaks the skin (open fracture). This type of fracture may require surgical wires,

plates, or screws to hold the bone in place.
« You may have X-rays every couple of weeks to check on your healing.

HOME CARE INSTRUCTIONS

+ Keep the injured arm above the level of your heart while you are sitting or lying down. This helps to reduce
swelling and pain.
« Apply ice to the injured area:

 

Report Request ID: 34159569 Page 5 of 44 Print Date/Time: 7/18/2019 13:15 EDT

RMinwnannépne 14 11/25/2020 8:59725 AM

 
DIRECT MAIL bA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

 

MRN: Admit: 6/20/2019

FIN: Disch: 6/21/2019

DOB/Age/Sex: Pes 65 years Female Admitting: Champion PA-C,Angela R

1 Emergency Documentation
° Put ice in a plastic bag.
a Place a towel between your skin and the bag.
° Leave the ice on for 20 minutes, 2~3 times per day.

* Move your fingers often to avoid stiffness and to minimize swelling.
«Ifyou have a plaster or fiberglass cast:

 

0 Do not try to scratch the skin under the cast using sharp or pointed objects.
2 Check the skin around the cast every day. You may put lotion on any red or sore areas.
° Keep your cast dry and clean.
* Ifyou have a plaster splint:
° Wear the splint as directed,
0 Loosen the elastic around the splint if your fingers become numb and tingle, or if they turn cold and
blue.
» Do not put pressure on any part of your cast until it is fully hardened, Rest your cast only on a pillow for the
first 24 hours.

» Protect your cast or splint while bathing or showering, as directed by your health care provider, Do not put
your cast or splint into water.

Take medicines only as directed by your health care provider.

+ Return to activities, such as sports, as directed by your health care provider. Ask your health care provider
what activities are safe for you.

+ Keep all follow-up visits as directed by your health care provider. This is important.

SEEK MEDICAL CARE IF;

«Your pain medicine is not helping.

«Your cast gets damaged or it breaks.

* Your cast becomes loose.

» Your cast gets wet.

« You have more severe pain or swelling than you did before the cast.

» You have severe pain when stretching your fingers.

» You continue to have pain or stiffness in your elbow or your wrist after your cast is taken off,

SEEK IMMEDIATE MEDICAL CARE IF:

+ You cannot move your fingers,

* You fose feeling in your fingers or your hand.
«Your hand or your fingers turn cold and pale or blue.
* You notice a bad smell coming from your cast.

* You have drainage from underneath your cast,

 

Report Request ID: 34169569 Page 6 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL oA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit; 8/20/2019

FIN: a Disch: 6/21/2019
DOBAge/Sex: —MMMmE 55 years Female Admitting: Champion PA-C,Angela R
Emergency Documentation

 

* You have new stains from blood or drainage seeping through your cast.

This information is not intended to replace advice given to you by your health care provider. Make sure you discuss
any questions you have with your health care provider,

Document Released: 05/91/2007 Document! Revised: 04/10/2017 Document Reviewed: 05/12/2045
Elsevier Interacilva Patien! Education ©2017 Elsevier Inc,

ASCENSION
Pain Medicine Prescriptions

Storing pain medicine safely
+ Pain medicine need to be stored safely. This helps protect anyone else from accidentally taking the medicine, It also
helps prevent theft and misuse of the medicine. If possible, store the medicine in a locked container or cupboard
that others cannot get to. Store the medicines Ina cool dry place. Do not store it in a damp place, such as a
bathroom, Always put the medicine back in its secure place after each use.

How to dispose of pain medicine
¢ Dispose of unused or expired paln medicine In a safe way. This is to prevent harm to yourself and other people. Do
not save your medicine or give it to other people for any reason. Even a single dose of pain medicine can lead to
death if It is used by someone else. To dispose of your medicine safely:
» Ask your local retail pharmacy about any local take-back program or mail-back program uslng a special

envelope
+ Find an authorized collector by calling 1-800-882-9539 (Monday through Friday, 8:00am to 5:55pm, Eastern
Time)
, mmendations on the FDA site:

Review reco
fiw

      

Prescriptions:

 

 

FIll These Prescriptions Your Prescription Was:

HYOROcodone-acetaminophen (Norco 7.6 mg-325 mg oral tabfet)

+ tabs Oral evary 6 hours as needed for pain Prescription Printed

 

 

 

 

 

+ If you have questions about these medications ask your pharmacist.

 

Report Request ID: 34159569 Page 7 of 44 Print Date/Time: 7/18/2019 13:15 EDT

 
DIRECT MAIL gAns4200004

 

Providence Hospital
Patient Name: CASTRO, THERESA
MRN: Admit: 6/20/2019
FIN: aa Disch: 6/21/2019
pOB/Age/Sex: BREMEN 65 years Female Admitting: Champion PA-C,Angela R
L Emergency Documentation |

 

Allergy Info: No Known Allergies

Medication {nformation:

Providence Mobile Emergency Department Physicians provided you with a complete list of
medications post discharge, If you have been instructed to stop taking a medication please ensure
you also follow up with this information to your Primary Care Physician, Any specific questions
regarding your chronic medications and dosages should be discussed with your physician(s) and
pharmacist.

Unless otherwise noted, patient will continue to take medications as prescribed prior to the
Emergency Room visit.

Medication List:

Printed Prescriptions

HYDROcodone-acetamtnophen {Norco 7.5 mg-325 mg oral tablet)
1 Tabs Oral every 6 hours as needed as needed for pain. Refills: 0.

immunizations:
Imraunizations
No Immunizations Documented This Visit

Vitals Information:
Vital Sign Latest
Temp Oral

 

Repart Request {D: 34159569 Page 8 of 44 Print Date/Time: 7/18/2019 13:15 EDT

aq7grs/snon @le 74 AM
DIRECT MAIL Abe 4200004

Providence Hospital
Pationt Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: | Disch: 6/21/2019

DOB/Age/Sex: QE 65 years Female Admitting: Champion PA-C,Angela R
Emergency Documentation

Temp Axillary

Temp Rectal

Q2 Sat 99%

Respiratory Rate
Peripheral Pulse Rate
Blood Pressure /7immbe

Major Tests and Procedures:

The following tests and procedures were performed and resulted during your ED visit.

The following tests and procedures were performed and are pending at time of discharge:

Comment:

1, CASTRO, THERESA, have been given the following list of patient education materials,
prescriptions, and follow up instructions and have verbalized understanding:

Radial Fracture; Opioid Education - Ascension (Custom)
With: Address: When:

James Rachel 6144 Airport Blvd. Mobile, AL 36689 Within 1 to 2 days
(251) 476-5050 Business (1}

 

 

Patient Signature 6/21/2019 00:46:49 Provider Signature 6/21/2019 00:46:49

 

 

Report Request ID: 34159569 Page 9 of 44 Print Date/Time; 7/48/2019 13:15 EDT
DIRECT MAIL

Patient Name: CASTRO, THERESA
MRN:

FIN: __
DOB/Age/Sex: REREE 55 years

baAoe4an0004

Providence Hospital!

Admit: 6/20/2019
Disch: 6/21/2019

Female Admitting: Champion PA-C,Angela R

 

|

7

Emergency Documentation

 

Document Type:
Service Date/Time:
Result Status:
Decument Sublect:
Sign Information:

Wrist injury - Minor

Patient: CASTRO, THERESA MRN:
Age: S5 years Sex: Female DOB:

ED Note-Physiclan

6/21/2019 00:36 CDT

Auth (Verified)

Wrist injury - Minor

Boyd MD, Beverly E (6/21/2019 00:46 CDT); Champion PA-C,
Angela R (6/21/2019 00:43 CDT)

FIN: a

as
Assaciated Diagnoses: Closed fracture of distal end of radius with defayed healing

Author; Champion PAC, Angela R
Basic information

 

Additional Information; Chief Complaint from Nursing Triage Note : Chief Complaint
6/20/2019 23:23 CDT Chief Compfaint PT STATES GLF AT WENDY'S, PT WITHLT HANDAYRIST PAIN, REDNESS AND
SWELLING NOTICED. PMS INTACT WITH DECREASED GRIP STRENGHT. .

History of Present lliness

The pallent presents with eft, hand pain, hand swelling, wrist pain, wrist swalling. The onset was just prior to arrival. The course/duration of symploms fs
constant. Type of Injury: fall. The location where the incident occurred was Wendy's. Location: Left wrist. The character of symptoms is paln and swelling.
The degree of pain is moderate. The dagras of awalling Is moderate. The exacerbating factor Is mavemént. The relleving factor ig none. Risk factors consist
of none, The patient's dominant hand is the right hand, Prior episodes: nune, Therapy today: none. Associatad symptoms: none.

Review of Systema
Constitutional symptoms: Negative except as documented in HPI.
Skin symptoms: Negative except a3 documented in HPI,
ENMT symptoms: Negative except as documented in HPI.
Respiratory symptoms: Negative except as documented In HPI.
Cardiovascular symptoms: Negative excapt as documented In HPI.
Gastrointestinal symptoms: Negative except as documented In HPI
Musculoskeletal symptoms: Negative except as documented in HPI.
Neurologic symptoms. Negative except as documented in HPI.
Peychiatic symptoms: Negalive excepl as documented in HP).
Allergyimmunalogic syinptoms: Negative excapt sa documented in HPI.
Additonal review of systems Infarmation: All other systems reviewed and olherwise negalive.

Health Status
Allergies: Include allergy profile

No Known Allergies.

Past Medical Family! Social History
Surgical history:
No alive procedure histary lems have been selected or racorded..
Farnlly history:
No family history itams have been selected or recorded..
Social history: Include Social Hx
No qualifying data avattable..

Physical Exeminatlon

 

Report Request ID: 34159569 Page 10 of 44 Print Date/Time: 7/48/2019 13:15 EDT
DIRECT MAIL

Providence Hospital

Patient Name: CASTRO, THERESA

oA08 4200004

 

 

MRN: Admit: §/20/2019
FIN: P| Disch: 6/21/2019
DOB/Age/Sex: RRRBBE 55 years Female Admitting: Champion PA-C,Angela R
[ Emergency Documentation
Vital Signs
Meagurements
6/20/2019 23:23 CDT HalghvLength Measured 157 cm
Weight Dosing 65 kg
Oxygen saturaion.
General: Alert, no acute distress.
Skin: Warm, dry.

Head: Nonmocephallc, atraumatic,
Neat Supple, no landemess,

Eye: Pupils are equal, round and reactive to light, extagcular movements ere intact, normal conjunctiva.

Ears, nose, moulh and tivoat; Tympanio membranes clear, ora! mucosa moist.

Gardlovescular, Regular rata and rhythm, Neo murrour,
Respiratory: Lungs are clear to auscultation, respiralions are nortabored.

Muscutoskelatal modeyate diffuse TTP with ecchymosls and swelling L hand and wrist.

Chest wall
Gastrointestinal: Sofi, Nontender, Non distended, Normal bowel sounds.
Neurological: Alen and oriented to person, place, time, and situation.
Lymphatiea: No lymphadenopathy.
Pesychiatic: Cooperative,

Medical Dectsion Making
Wiist x-ray findings fx distal radius.

Procedure
Frecture/ Dislocation Procedure

Time: 6/21/2018 00:40:00,
Confirmed: Patiant, procedure, side, and site correct.
Consent: Patient.
indication; Fracture.
Location: 1 distal radius.
Pre procedure exam: Circulation, motor, and sensory intact.
Post-procedure exam: Circulation, motor, and sensory intact.
immobilization: Sting, Splint: sugar-tong.
Patient tolerated: Well.
Compltcallons: Nons.
Performed by: Self.
Tatal time: 30 minutes.

Impression and Pian

Closed frecture of distal end of radius with delayed healing ((CD10-CM $52.509G, Discharge, Medical}

Plan
Condivon: improved,

Disposition: Medically cleared, Discharged: Time 6/21/2018 00:42:00, to home.

Preseripilens: Launch Meds Rec/Presciptions
Pharmacy:

Norco 7.5 mg-325 mg oral tablet (Prescribe): 1 tabs, Oral, qGhr, PRN: as needed for pain, 10 labs, 0 Refill(s).
Patlent was given the following educational materfais: Opioid Education - Ascension (Custom), Radial Fracture.

Follow up with: James Rachel Within ft to 2 days.

Counselad: Patient, Regarding treatment plan, Patent indicated understanding of instructions.

Disposition Ordar:: A Discharge order waa placed on the patient(6/21/2019 00:43:18 CDT).

Notes: f was available but did nol censutt on this patient, | have reviewed tha chart and agree wilh the documentalion as recorded by the APC,
including the essessmunt, treatment plan, and disposition., This la a certilied medical emergency..

 

Report Request ID: 34159569

MANIAnAAA OE fF

Page 11 of 44

Print Date/Time: 7/18/2019 13:15 EDT

14/23/2020 8:5926 AM

 

 

 

 
BIRECT MAIL fA0BA200004

The photos following this sheet were

Received in black and white

. _ ee ie ne et ren ee

 
DIRECT MAIL nAod420age4

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: aE Disch: 6/21/2018

DOB/Age/Sex. ERR 55 years Female Admitting: Champion PA-C,Angela R
| Emergency Documentation

 

Patient Education Materials:

Radial Fracture; Opioid Education - Ascension (Custom)

Radial Fracture

A radial fracture is a break in the radius bone, which is the long bone of the forearm that is on the same side as your
thumb. Your forearm is the part of your arm that is between your elbow and your wrist. [tis made up of two bones:
the radius and the ulna.

Most radia! fractures occur near the wrist (distal radial fracture) or near the elbow (radial head fracture). A distal
radial fracture is the most common type of broken arm. This fracture usually occurs about an inch above the wrist.
Fractures of the middle part of the bone are less common.

Clavicie

 

CAUSES

Falling with your arm outstretched is the most common cause of a radial fracture. Other causes include:

» Car accidents.
» Bike accidents.
* A direct blow to the middle part of the radius,

RISK FACTORS

 

Repor Request ID: 34159669 Page 14 of 44 Print Date‘fime: 7/48/2019 13:15 EDT

 
BIRECT MAIL gA084200004

 

Providence Hospital
Patient Name: CASTRO, THERESA
MRN: Admit: 6/20/2019
FIN: Disch: 6/21/2019
DOB/Age/Sex: ae: 55 years Female Admitting: Champion PA-C,Angela R
Emergency Documentation |

 

 

* You may be at greater risk for a distal radial fracture if you are 60 years of age or older.

* You may be at greater risk for a radial head fracture if you are:
a Female.
° 30-40 years old,

* You may be ata greater risk for all types of radial fractures if you have a condition that causes your bones to
be weak or thin (osteoporosis),

SIGNS AND SYMPTOMS

A radial fracture causes pain immediately after the injury. Other signs and symptoms include:

« An abnormal bend or bump in your arm (deformity).
* Swelling,

» Bruising.

«Numbness or tingling.

* Tenderness.

* Limited movement,

DIAGNOSIS

Your health care provider may diagnose a radial fracture based on:

 

* Your symptoms.

* Your medical history, including any recent injury.

+ Aphysical exam, Your health care provider will look for any deformity and feel for tenderness over the
break. Your health care provider will also check whether the bone is out of place.

« An X-ray exam to confirm the diagnosis and learn more about the type of fracture.

TREATMENT
‘The goals of treatment are to get the bone in proper position for healing and to keep it from moving so it will heal
over time. Your treatment will depend on many factors, especially the type of fracture that you have.

* Ifthe fractured bone:
° is in the correct position (nondisplaced), you may only need to wear a cast or a splint.
° Has a slightly displaced fracture, you may need to have the bones moved back into place manually
(closed reduction) before the splint or cast is put on.
«You may have a temporary splint before you have a plaster cast. The splint allows room for some swelling.
After a few days, a cast can replace the splint.
° You may have to wear the cast for about 6 weeks or as directed by your heaith care provider.
° The cast may be changed after about 3 weeks or as directed by your health care provider.
* After your cast is taken off, you may need physica! therapy to regain full movement in your wrist or elbow.

 

Report Request ID: 34159569 Page 15 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL aAn84200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

 

MRN: Admit: 6/20/2019
FIN: ces Disch: 6/21/2019
DOB/Age/Sex: ERRRMM! 55 years Female Admitting: Champion PA-C,Angela R
[ Emergency Documentation |
» You may need emergency surgery if you have:
° A fractured bone that is out of position (displaced).
a A fracture with multiple fragments (comminuted fracture).
° A fracture that breaks the skin (open fracture), This type of fracture may require surgical wires,

plates, or screws to hold the bone in place.
* You may have X-rays every couple of weeks to check on your healing.

HOME CARE INSTRUCTIONS

 

+ Keep the injured arm above the level of your heart while you are sitting or lying down. This helps to reduce
swelling and pain.
- Apply ice to the injured area:

e Put ice in a plastic bag.
° Place a towel between your skin and the bag.
° Leave the ice on for 20 minutes, 2-3 times per day.

« Move your fingers often to avoid stiffness and to minimize swelling.
» Ifyou have a plaster or fiberglass cast:

9 Do not try to scratch the skin under the cast using sharp or pointed objects.
2 Check the skin around the cast every day. You may put lotion on any red or sore areas.
3 Keep your cast dry and clean.
» {fF you have a plaster splint:
° Wear the splint as directed.
° Loosen the elastic around the splint if your fingers become numb and tingle, or if they turn cold and
blue.
« Do not put pressure on any part of your cast until it is fully hardened, Rest your cast only on a pillow for the
first 24 hours.

* Protect your cast or splint while bathing or showering, as directed by your health care provider. Do not put
your cast or splint into water.

* Take medicines only as directed by your health care provider.

» Retum to activities, such as sports, as directed by your health care provider. Ask your health care provider
what activities are safe for you.

* Keep all follow-up visits as directed by your health care provider, This is important.

SEEK MEDICAL CARE IF:

» Your pain medicine is not helping.
* Your cast gets damaged or it breaks.
» Your cast becomes loose.

 

Report Request ID: 34159569 Page 16 of 44 Print Date/Time: 7/18/2019 13:16 EDT
DIRECT MAIL oAgs4200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2018

FIN: a Disch: 6/21/2019

DOB/Age/Sex: ARBRE 55 years Female Admitting: Champion PA-C,Angela R

L Emergency Documentation |

 

* Your cast gets wet.

* You have more severe pain or swelling than you did before the cast.

* You have severe pain when stretching your fingers.

* You continue to have pain or stiffness in your elbow or your wrist after your cast is taken off.

SEEK IMMEDIATE MEDICAL CARE IF:

» You cannot move your fingers.

* You lose feeling in your fingers or your hand.

* Your hand or your fingers turn cold and pale or blue.

* You notice a bad smell coming from your cast.

* You have drainage from underneath your cast.

* You have new stains from blood or drainage seeping through your cast.

This information is not intended to replace advice given to you by your health care provider. Make sure you discuss
any questions you have with your health care provider.

Document Released: 05/31/2007 Document Revised: 04/10/2017 Document Reviewed: 06/12/2015
Elgevier Intaracilve Patent Education ©2017 Elsevier Inc.

ASCENSION |
Pain Medicine Prescriptions

Stoying nain medicine safely
«Pain medicine need to be stored safely. This helps protect anyone else from accidentally taking the medicine, It also
helps prevent theft and misuse of the medicine. if possible, store the medicine in a locked container or cupboard
that others cannot get to. Store the medicines Ina cool dry place. Do not store It in a damp place, such as a
bathroom. Always put the medicine back in Its secure place after each use.

How to disnose of paln medicine
* Dispose of unused or expired pain medicine In a safe way. This {s to prevent harm to yourself and other people. Do
not save your medicine or give it to other people for any reason. Even a single dose of pain medicine can tead to
death [fit ls used by someone else. To dispose of your medicine safely:
» Ask your local retall pharmacy about any local take-back program or mail-back program using a special
envelope
» Find an authorized collector by calling 1-800-882-9539 (Monday through Friday, 8:00am to 5:55pm, Eastern
Time)
» Review recommendations on the FDA site:

   
 

 

Report Request iD: 34159569 Page 17 of 44 Print Date/Time: 7/18/2019 13:16 EDT

ame imann nee Rh

 
DIRECT MAIL

Patient Name: CASTRO, THERESA
MRN:

FIN: ae
DOB/Age/Sex: [RRR 55 years

bA084200004

Providence Hospital

Admit: 6/20/2019
Disch: 6/21/2019
Female Admitting: Champion PA-C,Angela R

 

[

Allergy Info: No Known Allergies

Medication information:

Emergency Documentation

Providence Mobtle Emergency Department Physicians provided you with a complete list of
medications post discharge, if you have been instructed to stop taking a medication please ensure
you also follow up with this information to your Primary Care Physician. Any specific questions
regarding your chronic medications and dosages should be discussed with your physician(s) and

pharmacist.

Unless otherwise noted, patient will continue to take medications as prescribed prior to the

Emergency Room visit.

Medication List:

Printed Prescriptions

HYDROcodone-acetaminophen (Norco 7.5 mg-325 mg oral tablet)
1. Tabs Oral every 6 hours as needed as needed for pain. Refills: 0.

immunizations:
Immunizations
No Immunizations Documented This Visit

Vitals Information:
Vital Sign Latest

 

Report Request iD; 34159569

bognenenaid naar “44

Page 18 of 44

Print Date/Time:

7/18/2019 13:15 EDT

11/25/2020 8:59:26 AM

 

 
DIRECT MAIL fpA084200004

Providence Hospital

Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 8/20/2018

FIN: Disch: 6/21/2019

DOB/Age/Sex: a 55 years Female Admitting: Champion PA-C,Angela R
[ Emergency Documentation |
Temp Oral

Temp Axillary

Temp Rectal

O02 Sat 99%

Respiratory Rate 18 br/min

Peripheral Pulse Rate 76 bpm

Blood Pressure 124 mmHg / 71 mmbtg

Major Tests and Procedures:

The following tests and procedures were performed and resulted during your ED visit.

The following tests and procedures were performed and are pending at time of discharge:

Comment:

|, CASTRO, THERESA, have been given the following list of patient education materials,
prescriptions, and follow up instructions and have verbalized understanding:

Radial Fracture; Opioid Education - Ascension (Custom)
With: ° Address: When:

James Rachel 6144 Airport Blvd. Mobile, AL 36689 Within 1 to 2 days
(251) 476-5050 Business (1)

 

 

 

Report Request (D: 34169569 Page 19 of 44 Print Date/Time: 7/18/2019 13:15 EDT

 
DIRECT MAIL GA08 4200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: =i Disch: 6/21/2019

DOB/Age/Sex: FERRE 55 years Female Admitting: Champion PA-C,Angela R

[ Emergency Documentation |

 

Patient Signature 6/21/2019 00:46:57 Provider Signature 6/21/2019 00:46:57

 

Document Type: ED Triage Note

Service Date/Time: 6/20/2019 23:23 CDT

Result Status: Auth (Verified)

Document Subject: ED Triage Part 1 - Adult

Sign Information: Glaude RN, Mark (6/20/2019 23:23 CDT)

ED Triage Part 1 - Adult Entered On: 6/20/2019 23:26 CDT
Performed On; 6/20/2019 23:23 CDT by Giauda RN, Mark

Infectious Disease Risk Screening
Recent Travel History: No recent travel
Glaude RN, Mark - 6/20/2019 23:23 CDT
ED Triage Part 1 - Aduit
Chief Complaint: PT STATES GLF AT WENDY'S. PT WITH LT HANDAVRIST PAIN. REDNESS AND SWELLING
NOTICED. PMS INTACT WITH DECREASED GRIP STRENGHT.
Lynx Moda of Arrival: Walking
ED Allergles/Med Hx Section: Document assessment
Document Pain Assessment: Document Pain Assessment
Weight Dosing: 68 kg(Converted to: 149 Ib 15 oz)
Height/Length Measured; 157 cm(Converted to: 5 ft 2 inch)
Glaude RN, Mark - 6/20/2019 23:23 CDT
DC Cc
Tracking Acuity: 4
Tracking Group: GCPM ED
Glaude RN, Mark - 6/20/2019 23:23 CDT
Hallucinations/Delusions : No
Assault/Homicidal Tendencies : No
Behavioral Health Concem: Document
Glaude RN, Mark - 6/20/2019 23:23 CDT
(As Of: 6/20/2019 23:26:38 CDT)
Diagnoses(Active).
Wrist injury - Minor Date: 6/20/2019 ; Diagnosis Typs: Reason For Visit ;
Confirmation; Complaint of ; Clinical Dx: Wrist injury - Minor ;
Classification: Medical; Clinical Service: Emergency
medicine; Code: PNED ; Probability: 0; Diagnosis Code:
67C6F94B-35DA-4338-961E-A5A4CBB 740BE

Pain Assessment Tools Adult

Primary Pain Location: Wrist

Primary Pain Laterality: Left

Primary Pain Quality: Aching, Sharp, Tendemess, Throbbing

 

Report Request !D: 34159569 Page 20 of 44 Print Date/Time: 7/18/2049 13:15 EDT

91/25/2070 8:59:26 AM
DIRECT MAIL 0A084200004

Providence Hospital

Patient Name; CASTRO, THERESA

 

MRN: Admit: 6/20/2019
FIN: en Disch: 6/21/2049
DOB/Age/Sex: —RAMEMY 55 years Female Admitting: Champion PA-C,Angela R
Emergency Documentation |

 

Primary Pain Time Pattem: Constant
Primary Pain Rarlatlon: No
Preferred Pain Tool: Numeric rating scale
Glaude RN, Mark - 6/20/2019 23:23 CDT
Allergles/Medications
Allergy Information: Reviewed and updated
Glaude RN, Mark - 6/20/2019 23:23 CDT
(As Of: 6/20/2019 23:26:38 CDT)

Allergies (Active)
No Known Allergles Estimated Onset Date: Unspecified ; Created By: Glaude RN,

Mark: Reaction Status: Active; Category: Drug ; Substance:

No Known Allergies ; Type: Allergy ; Updated By: Glaude RN,

Mark: Reviewed Date: 6/20/2019 23:25 CDT
Medication

(As Of, 6/20/2019 23:26:38 CDT}

CSSRS Serean

CSSRS Past Month Wish to be Dead: Past manth, no
CSSRS Past Month Suicidal Thoughts: Past month, no
CSSRS Screen Suicide Behavior: Past month, no
Glaude RN, Mark - 6/20/2019 23:23 CDT

 

| Discharge Documentation

** Clinical Documentation Content on Following Page ***

 

Report Request ID: 34189569 Page 21 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL DA08 4200004

Patlent Name; CASTRO, THERESA MRN:
Date of Girth; eee 12:00 COT FIN: Bbeppaamate

* Auth (Verlfiad} *

|, CASTAO, THERESA, have been given the following list of patient aducation materlals,
prescriptions, and follow up instructions and have verbalized understanding:

Radial Fracture; Opiold Education - Ascension (Custom)

With: Addrogs: When

James Rachel §144 Almort Blud, Mobile, AL36689 Within 1 to 2 days
(251) 476-5050 Business (4}

Si Ahuee Glog

Patient Signature 6/21/2019 00:43:42 Provider Signature 6/21/2019 00:43:42

 

Patient SABTRO, THERESA data
a Pa. ONZ12010 0:43:47

 

Facility: GCPM Page 22 of 44

MO309004,.PDF 27 . $1/25/2020 6:59:26 AM

 

 

 
DIRECT MAIL oA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: Per ia Disch: 6/21/2019

DOB/Age/Sex: BRBRERREMs 55 years Female Admitting: Champion PA-C,Angela R

| Discharge Documentation |
Decument Type: ED Patient Education Note

Service Date/Time: 6/21/2018 00:47 CDT

Resuit Status: Modified

Document Subject: ED Patient Education Note

Sign Information: Jemison RN,Jessica Danielle (6/21/2019 00:47 CDT);

Champion PA-C,Angela R (6/21/2019 00:43 CDT), Champion
PA-C,Angela R (6/21/2019 00:43 CDT)

ED Patlent Education Note
Education Materlal

AXSCENSION
Pain Medicine Prescriptions

Storing nain medicine safely
: Pain medicine need to be stored safely, This helps protect anyone eise from accidentally taking the medicine, It also
helps prevent theft and misuse of the medicine. If possible, store the medicine In a tocked container or cupboard
that others cannot get to. Store the medicines ina cool dry place. Do not store it in a damp place, such asa
bathroom. Always put the medicine back in its secure place after each use.

How to dispose of pain medicine
* Dispose of unused or expired pain medicine In a safe way. This is to prevent harm to yourself and other people. Do
not save your medicine or give it to other people for any reason. Even a single dose of pain medicine can lead to
death If it is used by someone else. To dispose of your medicine safely:

«Ask your local retail pharmacy about any focal take-back program or mail-back program using a special

envelope
«Find an authorlzed collector by caliing 1-800-882-9539 (Monday through Friday, 8:00am to 5:55pm, Eastern
Time}
«Review recommendations on the FDA site:
US / i WY a.RO 0 Mets E

   

Orthopedics

Radial Fracture

 

Report Request 1D: 34159569 Page 23 of 44 Print Date/Time: 7/18/2019 13:16 EDT

 

 

nimann meoaane bd
DIRECT MAIL. oAds4200004

The photos folfowing this sheet were

Received in black and white

 

 

ee a me rere
DIRECT MAHL gA084200004

Providence Hospital

Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: ices Disch: 6/21/2019

DOB/Age/Sex: QR 55 years Female Admitting: Champion PA-C,Angela R

[ Discharge Documentation

 

A radial fracture is a break in the radius bone, which is the long bone of the forearm that is on the same side as your
thumb. Your forearm is the part of your arm that is between your elbow and your wrist. [tis made up of two bones:
the radius and the ulna.

Most radial fractures occur near the wrist (distal radial fracture) or near the elbow (radial head, fracture). A distal
radial fracture is the most common type of broken arm. This fracture usually occurs about an inch above the wrist.
Fractures of the middle part of the bone are less common.

Clavicle

 

CAUSES

Falling with your arm outstretched is the most common cause of a radial fracture, Other causes include:

* Car accidents.
« Bike accidents,
« A direct blow to the middle part of the radius.

RISK FACTORS

+ You may be at greater risk for a distal radial fracture if you are 60 years of age or older.
« You may be at greater risk for a radial head fracture if you are:

° Female.

° 30-40 years old.

 

Report Request ID: 34159569 Page 24 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL NAns4200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: Disch: 6/21/2019

DOB/iAge/Sex: 65 years Female Admitting: Champion PA-C,Angela R

| Discharge Documentation |

 

* You may be at a greater risk for all types of radial fractures if you have a condition that causes your bones to
be weak or thin (osteoporosis).

SIGNS AND SYMPTOMS

A radial fracture causes pain immediately after the injury. Other signs and symptoms include:

 

* An abnormal bend or bump in your arm (deformity).
« Swelling.

* Bruising.

* Numbness or tingling.

* Tenderness.

* Limited movement.

DIAGNOSIS

Your health care provider may diagnose a radial fracture based on:

 

* Your symptoms.

* Your medical history, including any recent injury.

* Aphysical exam, Your health care provider will look for any deformity and feel for tenderness over the
break. Your health care provider will also check whether the bone is out of place.

«An X-ray exam to confirm the diagnosis and learn more about the type of fracture.

TREATMENT

The goals of treatment are to get the bone in proper position for healing and to keep it from moving so it will heal
over time. Your treatment will depend on many factors, especially the type of fracture that you have.

« 1]f the fractured bone:
° Is in the correct position (nondisplaced), you may only need to wear a cast or a splint.
° Has a slightly displaced fracture, you may need to have the bones moved back into place manually
(closed reduction) before the splint or cast is put on.
* You may have a temporary splint before you have a plaster cast. The splint allows room for some swelling.
Afier a few days, a cast can replace the splint.
0 You may have to wear the cast for about 6 weeks or as directed by your health care provider.
® The cast may be changed after about 3 weeks or as directed by your health care provider.
After your cast is taken off, you may need physical therapy to regain full movement in your wrist or elbow,
* You may need emergency surgery if you have:
° A fractured bone that is out of position (displaced).
a A fracture with multiple fragments (comminuted fracture),

 

ReportRequest 1D: 34169569 Page 25 of 44 Print Date/Time: 7/18/2019 13:15 EDT

ViISHOIn woos AME
DIRECT MAIL. DAc#4200004

 

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

 

MRN: Admit: 6/20/2019

FIN: el Disch: 6/21/2049

DOB/Age/Sex: ERRMINE +55 years Female Admitting: Champion PA-C,Angela R

[ Discharge Documentation
° A fracture that breaks the skin (open fracture). This type of fracture may require surgical wires,

plates, or screws to hold the bone in place.
«You may have X-rays every couple of weeks to check on your healing,

HOME CARE INSTRUCTIONS

* Keep the injured arm above the level of your heart while you are sitting or lying down. This helps to reduce
swelling and pain.
* Apply ice to the injured area:

° Put ice in a plastic bag.
° Place a towel between your skin and the bag.
8 Leave the ice on for 20 minutes, 2-3 times per day.

+ Move your fingers often fo avoid stiffness and to minimize swelling.
- Ifyou have a plaster or fiberglass cast:

® Do not try to scratch the skin under the cast using sharp or pointed objects.
° Check the skin around the cast every day. You may put lotion on any red or sore areas.
° Keep your cast dry and clean,
* If you have a plaster splint:
° Wear the splint as directed.
8 Loosen the elastic around the splint if your fingers become numb and tingle, or if they turn cold and
blue,
* Deo net put pressure on any part of your cast until it is fully hardened. Rest your cast only on a pillow for the
first 24 hours,

«Protect your cast or splint while bathing or showering, as directed by your health care provider. Do nat put
your cast or splint into water,

+ Take medicines only as directed by your health care provider.

+ Return to activities, such as sports, as directed by your health care provider. Ask your health care provider
what activities are safe for you.

* Keep all follow-up visits as directed by your health care provider. This is important.

SEEK MEDICAL CARE IF;

* Your pain medicine is not helping.

« Your cast gets damaged or it breaks.

* Your cast becomes loose.

+ Your cast gets wet.

» You have more severe pain or swelling than you did before the cast.
* ‘You have severe pain when stretching your fingers.

 

Report Request ID: 34159569 Page 26 of 44 Print Date/Time: 7/18/2019 13:15 EDT
DIRECT MAIL bADs4200004

Providence Hospital
PatientName: CASTRO, THERESA

 

MRN: Admit; 6/20/2019

FIN: ae Disch: 6/21/2019

DOB/Age/Sex: —RERMEAEEy 55 years Female Admitting: Champion PA-C,Angeia R
| Discharge Documentation

 

* You continue to have pain or stiffness in your elbow or your wrist after your cast is taken off,

SEEK IMMEDIATE MEDICAL CARE IF:

* You cannot move your fingers.

* You lose feeling in your fingers or your hand.

* Your hand or your fingers turn cold and pale or blue.

» You notice a bad smell coming from your cast.

* You have drainage from underneath your cast.

* ‘You have new stains from blood or drainage seeping through your cast.

This information is not intended to replace advice given to you by your health care provider. Make sure you discuss
any questions you have with your health care provider.

Document Released: 05/31/2007 Oocument Revised: 04/10/2017 Document Reviewed: 06/12/2015
Etsavier inieractive Patient Education ©2117 Elsevier Inc,

 

 

 

| Miscellaneous Patient Care

** Clinical Documentation Content on Followlng Page ***

 

Report Request ID: 34159569 Page 27 of 44 Print Date/Time: 7/18/2019 13:16 EDT

 
   

 

  

 

DIRECT MAIL oA084200004
Paileni Name: CASTRO, THERESA MRN:
Date of Birth: ' FIN: pres
* Auth (Veriffed) *
Coding Date: 06/24/2019 Cading Suites: Fine!
Patiens Nome: Birth Dates Ager ‘Som. _, * .Ratlene Yypen.
CASTRO, THERESA aes 53 Year Pemate ", gAinegtasy,
Pa ROaUNGH. ©. REM CMR Sei
ily pisgaigeisniuais”” ~ "” “Admtiie * ;
prvi Ol-Hompor Seif Care * |” " Osvaiy20 19
Grouper:
Bingnosts
Cade POA Description Type
M25,532 Pain in left wrist Adit
$52,.599G Other fractures of tower end of unspecified madius, subsequent encounter forclosed = Final
fracture with delayed healing
WILXXXD Unspecified fall. subscquent encounter Finul
YOR. Other specified places as the pluce of occurtcace of the extemnl cutize Fipai
Procedure:

 

NOTE: 'The code qumber assigned matches the docunmatsd dingnisls acdfor procedure in the pathent’s chart.
However, the nanntive phrose printed from the coding software may appear abbreviated, of result in slightly
different terminology,

Printed By: Nimma, Rajecheka R
Date Posted: GROG

Coded By: Nimes, Rebobeka
Deore Saved: O8R4/2019 65200 mt

 

Facility; GCPM Page 28 of 44

 
DIRECT MAIL oA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN; . Admit: 6/20/2019

FIN: Disch: 8/21/2019

DOB/Age/Sex: ———s 55 years Female Admitting: Champion PA-C,Angela R

| Orders |
Patient Care

Order: Discharge Patlent
Order Date/Time: 6/21/2019 00: 43 CDT

Order Status: Discontinued Department Status: Discontinued Activity Type: Discharge Orders
End-state Date/Time: 6/24/2019 01:01 CDT _End-state Reason:
Ordering Physician: Champion PA-C,Angela R ‘Consulting Physician:

Entered By: Champion PA-C Angela R on 6/21/2019 00:43 CDT
Order Details: 6/21/19 1:43:18 AM EDT
Order Comment:

Action Type: Discontinue Action Date/Time: 6/24/2018 02:01 EDT Action Personnel: SYSTEM,SYSTEM

Electronically Signed By: Champion PA- Electronically Signed by Supervising Communication Type:

C,Angela R Provider:

Action Type: Order Action Date/Time: 6/21/2019 00:43 CDT Action Personnel: Champion PA-C,
Angela R

Electronically Signed By: Champion PA- Electronically Signed by Supervising Communication Type: Written
C.AngelaR Provider:

Order: ED Assessment Adult
Order Date/Time: 6/21/2018 00:26 EDT

Order Status: Discontinued Department Status: Discontinued Activity Type: Rute
End-state Date/Time: 6/24/2019 01:01 CDT End-state Reason:
Ordering Physician: SYSTEM,SYSTEM _ Consulting Physician:

Entered By: SYSTEM, SYSTEM on 6/21/2019 00: 26 EDT
Order Details: 6/21/19 12:26:39 AM EDT, Stop date 6/24/19 2:01:24 AM EDT
Order Comment: Order placed due to patient arrival to the Emergency Department

 

Action Type: Discontinue Action Date/Ti ime: 6/24/2019 02:01 EDT Action Personnel: SYSTEM,SYSTEM
Electronically Signed By: SYSTEM, Electronically Signed by Supervising Communication Type:

SYSTEM Provider:

Action Type: Order Action Date/Time: 6/21/2019 00:26 EDT Action Personnel: SYSTEM, SYSTEM
Electronically Signed By: SYSTEM, Electronically Signed by Supervising Communication Type: Discern Expert
SYSTEM Provider:

Report Request ID: 34159569 Page 34 of 44 Print Date/Time: 7/18/2019 13:15 EDT

M0309004.POF 35 11/25/2026 8:59:26 AM

 

 
DIRECT MAIL gA064200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FiN: Disch: 6/21/2019

DOB/Age/Sex: —— 55 years Female Admitting: Champion PA-C,Angela R

Orders |
Radioloay

Order: XR Hand Complete Left
Order Date/Time: 6/20/2619 23: 27 CDT

Order Status: Completed Department Status: Completed Activity Type: Radiology
End-state Date/Time: 6/21/2019 07:44 CDT End-state Reason:
Ordering Physician: Davis MD, Craig | M Consulting Physician:

Entered By: Glaude RN, Mark on 6/20/2019 23:27 coT
Order Details: 6/21/19 12:27:00 AM EDT, Stat, Stop date 6/21/19 8:44:01 AM EDT, Reason: Injury, hand

Order Comment: ve . ae

Action Type: Complete Action ‘Date/Time: 6/21/2019 07:44 CDT Action Personnel: Courtney MD, James V
Electronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read
M Provider: Back

Action Type: Status Change Action Date/Time: 6/20/2019 23: 57 CDT Action Personnel: Howard Aimberly B
Elactronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read
Mo. a Provider: Back

Action “Type: § Status ‘Change | _Action Date/Time: 6/20/2019 23:57 CDT Action Personnel: | Howard, Kimberly B B .
Electronically ‘Signed By: Davis MD, Craig Electronically Signed by ‘Supervising Communication Type: Verbal with Read
M ce eee Provider. Back

Action Type: Order Action ‘Date/Time: 6/20/2019 23:27 CDT Action Personnel: ‘Glaude RN, Mark
Electronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read
Mi Provider: Back

Ordar. XR Wrist Complete Left
Order Date/Time: 6/20/2019 23:27 CDT

Order Status: Completed Department Status: Completed Activity Type: Radiology
End-state Date/Time: 6/21/2019 07:42 CDT _, End-state Reason:
Ordering Physician: Davis MD Craig M " Consulting Physician:

Entered By: Glaude RN,Mark on 6/20/2019 23:27 CDT
Order Detalls: 6/21/19 12:27:00 AM EDT, Stat, Stop date 6/21/19 8:42:20 AM EDT, Reason: Swelling wrist

 

Order Comment: . a Ck a

Action Type: Complete Action Date/Time: 6/21/2019 07:42 cDT Action Personnel: Martindale MD,George
. H

Electronically Signed By: Davis MD,Craig Electronically Signed by Supervising © Communication Type: Verbal with Read

M Provider, Back

Action Type: Status Change Acilon Date/Time: 6/20/2019 23:57 CDT Action Personnet: Howard,Kimberly B

Electronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read

M Provider: Back

Action Type: Status Change Action Date/Time: 6/20/2019 23:57 CDT Action Personnel: Howard,Kimberly B

Electronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read

M Provider: Back |

Action Type: Order Action Date/Time: 6/20/2019 23:27 CDT Action Personnel: Glaude RN,Mark

Etectronically Signed By: Davis MD,Craig Electronically Signed by Supervising Communication Type: Verbal with Read

M Provider. Back

Report Request ID: 34159563 Page 35 of 44 Print Date/Time: 7/18/2019 13:15 EDT

MOIO9004. PDF 326 14/25/2020 6:59:26.AM

 
DIRECT MAIL nAc84200004

Providence Hospital
Patient Name: GASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: a Disch: 8/21/2019

DOB/Age/Sex: QBN 55 years Female Admitting: Champion PA-C,Angela R

| Orders - Medications |
Prescription

Order: HYDROcodone-acetaminophen (Norco 7.6 mg-326 mg oral tablet)

Order Date/Time: 6/21/2019 00:42 CDT own,

Ordar Status: Prescribed Clinical Category: Medications Medication Type: Prescription
Ordering Physician: Champion PA-C,Angela R Consulting Physician:

Entered By: Champion PA-C,Angela R an 6/21/2019 00:42 CDT .

Order Details: 1 tabs, Oral, q8hr, as needed for pain, # 10 tabs, 0 Reflli(s)

Order Comment:

 

Action ‘iype: Prescribe te DatesTime: 6/21/2019 00:42 CDT

Electronically Signed By: Champion PA-C,Angela R Electronically Signed by Supervising Provider, Boyd MD,
Beverly E

| Medication Reconciliation

 

No Reconciliation History

 

Report Request JD: 34159669 Page 36 of 44 Print Date/Time: 7/18/2019 13:15 EDT

475A ecooK AM

 
DIRECT MAIL 0A084200004

Providence Hospital
Patiant Name; CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: a Disch: 6/21/2019

DOB/Age/Sex: RRMRMM 55 years Female Admitting: Champion PA-C,Angela R

| Diagnostic Radiology |
Accession Exam Date/Time Exam Ordering Physician Patient Age at Exam
34-XR-19-251313 6/20/2019 23:57 CDT XR Wrist Complete Left Davis MD,Craig M 55 years

Reason for Exam
(XR Wrist Completa Left) Swelling wrist

Report
XR Wrist Complete Left 6/20/2019 11:27 PM CDT

COMPARISON: No previous

INDICATIONS / HISTORY: Ground-level fail and pain

TECHNIQUE: 5 views

FINDINGS: There Is a fracture of the volar aspect of the distal radius involving the epiphysis and the fracture fragment is
ventrally displaced with subluxation of the carpal bones ventrally as wall. This marked soft tissue swelling. The distal ulna is
unremarkable. The carpal bones are within normal limits,

IMPRESSION:

1. Fracture of the volar lip of the distal radial epiphysis with volar subluxation of the carpal bones.

Electronically Signed By: George H Martindale, MD on 6/21/2019 7:39 AM GODT

weeee Pinal w*t**

Dictated by: Martindale MD, George

Dickated OT/TM: 06/21/2019 7:36 am

Signed by: Martindale MD, George H

Signed {Electronic Signature): 06/21/2019 7:36 am

 

Accession Exam Daie/Time Exam Ordering Physician Patient Age at Exam
34-XR-19-251314 6/20/2019 23:57 CDT XR Hand Complete Left Davis MD,Craig M 55 years

Reason for Exam
(XR Hand Complete Left) Injury, hand

Report
XR Hand Complete Left

CLINICAL INDICATION: Fall with feft hand pain
COMPARISON: None.

TECHNIQUE: three views. Laterality: Left.
FINDINGS:

 

Report Request ID: 34159569 Page 37 of 44 Print Date/Time: 7/18/2019 13:15 EDT

49 y79E/9494 37.00.97 BAA

 
DIRECT MAIL 04084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: a Disch: 6/21/2019

DOB/Age/Sex: RRR 55 years Female Admitting: Champion PA-C,Angela R

L Diagnostic Radiology ‘|
Report

Bones: No fracture is identified within the bones of the hand. Evaluation of the proximal phalanges of the 3rd and 4th digits is
jimited due to metallic rings being present, There is a cyst identified within the scaphold walst. There is a fracture of the
anterior aspect of the radius Identified on the jateral view which will be described on the radiographs of the wrist..

Joints: Arthritic changes identified involving the radiocarpal joint with joint space narrewing..

Soft Tissue; normal.

Other findings: No other significant findings.

IMPRESSION:

4, No evidence of fracture involving the bones of the hand.
2. Fracture of the radius which will be described on the wrist radiographs..

Electronically Signed By: James V Courtney, MD on 6/21/2019 7:40 AM CDT

ekki’ Final kktkk

Dictated by: Courtney MD, James V

Dictated PT/TM 06/21/2019 7:38 am

Signed by: Courtney MD, James ¥

Signed (Electronic Signature}: 06/21/2019 7:38 am

 

Report Request !D; 34169569 Page 38 of 44 Print Date/Time: 7/18/2019 13:16 EDT

 
DIRECT MAIL oA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: pull Disch: 6/21/2019

DOB/Age/Sex: [ARBRE 55 years Female Admitting: Champion PA-C Angela R

L Assessment Forms
Signed By: Jamison RN, Jessica Danielle (6/21/2019 00:44 CDT)

Disposition Documentation Entered On: 6/21/2018 0:46 CDT
Perforrnad On: 6/21/2019 0:44 CDT by Jemison RN, Jassica Danielle

 

Disposition Documentation

Patiant Cendition-Disposition; Satlsfaclory

ED Procedural Sedation: No

ED Restrain/Seclusion: No

ED Vital Sign documentation: Open vital signs documentation
Document Paln Assessment; Document Pain Assessment

ED Discharged te: Home with Self Care/Family

ED Other Charges: Standard ED Encounter

ED Discharge Documentation: Open Discharge Documentation

 

Jemison RN, Jessica Danielle - 6/21/2019 0:44 CDT

Vitals/HuWt
Temperature Tympanic: 36.9 degC(Converted to: 98.4 degF)
Peripheral Pulse Rate: 76 bpm
Respiratory Rate: 18 br/min
Systolic/Diastolic BP: 124 mmtg
Systatic/Diasicllc BP : 71 mmHg
SpO2: 99%
O2 Therapy: Room air

Jemison RN, Jessica Danietle - 6/21/2019 0:44 CDT
Paln Assessment Tools
Preferred Pain Tool: Numeric rating scale

Jamison RN, Jessica Danlalle - 6/21/2019 0:44 CDT
Numeric/FACES Pain Scala
Numeric Pain Scala: 3
Numeric Pain Score: 3

Jemison RN, Jassica Danielle - 6/21/2019 0:44 CDT
!mage 2~ Images currently included in the form version of this document have not been Included in the text rendition version
of the form.
Discharga
Discharged to care of: Self
Mode of Discharge: Ambulatory
Discharge Transportation; Private vehicle
Individuals Taught: Patlent
Teaching Method - ED: Written/printout
Barriers to Learning: Nona evident

Jemison RN, Jessica Danielle - 6/21/2019 0:44 CDT

 

Report Request ID: 34169569 Page 39 of 44 Print Date/Time: 7/18/2079 13:15 EDT

S4INEITRAAN O.fns7 ALL
DIRECT MAIL oA084200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

MRN: Admit: 6/20/2019

FIN: nel Disch: 6/21/2019

DOB/Age/Sex: BN 95 years Female Admitting: Champion PA-C,Angela R

[ Measurements |

 

Legend: c=Corrected, @=Abnormal, C=Critival, L=Low, H=High, f=Result Comment, T=Textual, WeWitness Action
Measurements

Recorded Date 6/20/2019
Recorded Time 23:23 CDT
Recorded By Glaude RN,Mark

 

_ Procedure Units Reference Range
Height/Length Measured 157 cm
Weight Dosing | __ - ks
| Vital Signs

 

Lagend: c#Corrected, @=Abnonmal, C=Critical, L=Low, H=High, f-Resulf Comment, T=Textual, WelWitness Action

Vital Sians

Recorded Data 6/21/2019
Recorded Time 00:44 CDT
Recorded By Jemison RN,Jessica Danielle
Procedure — : Units Reference Range

Temperature Tympanic 36.9 degC = (36.6-38.1]
Peripheral Pulse Rate 76 bpm [60-100]
Respiratory Rate 18 brimin = [14-20]
Systolic Blood Pressure 124 mmHg [90-140]
Diastolic Blood Pressure 71 mmHg [60-80]
Sp02 99 Yo

 

[ Pain

Legend: c=Corrected, @=Abnormal, C=Critical, LeLow, H=High, fResult Comment, T=Textual, W=Witness Action

Pain Tools
Recorded Date 6/21/2019 6/20/2019
Recorded Time 00:44 CDT 23:23 CDT
Recorded By Jemison RN, Jessica Danielle Glaude RN,Mark
Procedure
Preferred Pain Toot Numeric rating scale Numeric rating scala
Numeric Pain Scale 3 =
Numeric Pain Score 3 -

 

Report Request ID: 34159569 Page 40 of 44 Print Date/Time: 7/18/2019 13:15 EDT

 

 
DIRECT MAIL 1A084200004

Providence Hospital

Patient Name. CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019
FIN: = Disch: 6/21/2019
DOB/Age/Sex: BRR 55 years Female Admitting: Champion PA-C,Angela R
| Pain
Legend: ¢=Conected, @=Abnornal, C=Critical, L=Low, H=High, f@Resuit Comment, T=Textual, W=Witness Action
Primary Pal Assessment

Recerded Date 6/20/2019
Recorded Time 23:23 CDT
Recorded By Glaude RN,Mark

Procedure
Primary Pain Location Wrist
Primary Pain Lateratity, =| Left
Primary Pain Time Patten = | Constant
Primary Paln Quality See Below”
Primary Paln Radiation No

Textual Results
Tt: 6/20/2019 23:23 CDT (Primary Pain Quallty)
Aching, Sharp, Tenderness, Throbbing

 

| General |

Legand: ¢=Corrected, @=Abnormal, C=Critical, L=Low, H=High, f-Result Comment, T=Textual, W=Witness Action

 

 

 

General
Recorded Date -—S»=—= 6/20/2019
Recorded Time 23:23 CDT
Recorded By Glaude RN,Mark
Procedure
Allergy information Status Reviewed and updated
| Respiratory |
Legend: c=Corracted, @=Abnormal, C=Critical, L=Low, H=High, fResult Comment, T= Textual, W=Witness Action
Oxyaen Therapy & Oxygenation Information
Recorded Date 6/24/2019
Recorded Time 00:44 CDT
Recorded By Jemison RN,Jessica Danielle
Procedure Units Reference Range
Oxygen Therapy Room air
Report Request ID: 34159569 Page 41 of 44 Print Date/Time: 7/18/2019 13:15 EDT

Mo309004.PDF 42 41/25/2020 8:59:37 AM

 

 
hn

DIRECT MAIL oA08 4200004

 

 

 

 

 

 

Providence Hospital
Patient Name: CASTRO, THERESA
MRN: Admit: 6/20/2019
FIN: a Disch: 6/21/2019
DOB/Age/Sex: BRRREEEES 55 years Female Admitting: Champion PA-C,Angela R
| ED Documentation |
Legend: c=Corracted, @=Abnormal, C=Gritical, LeLow, H=High, Result Comment, T=Textual, WeWitness Action
ED Teachina
Recorded Date 6/24/2019
Recorded Time 00:44 CDT
Recorded By Jemison RN, Jessica Danielle
Procedure - .
Teaching Method -ED Written/printout
| Education |
Legend: e#Corected, @=Abnarmal, C=Critical, L=Low, H=High, f-Result Comment, T=Taxtual, WeWitness Action
Patient and Family Education
Recorded Date 6/21/2019
Recorded Time 00:44 CDT
Recorded By Jemison RN,Jessica Danielle
Procedtre
Barriers to Leaming. _, None evident
individuals Taught Patient
| Admit/Transfer/Discharge Information |
Legend: c=Corectad, @=Abnarmal, CeCrilical, LeLow, H=High, fe Result Commant, T=Textual, WeWitness Action
Visit Information
Recorded Date 6/20/2019
Recorded Time 23:23 CDT
Recorded By Glaude RN,Mark
Procedure
Chief Campiaint See Below?
Lynx Mode of Arrival Walking

Textual Results

T2: 6/20/2019 23:23 CDT (Chief Complaint)
PT STATES GLF AT WENDY'S. PT WITH LT HANDMWRIST PAIN. REDNESS AND SWELLING NOTICED. PMS
INTACT WITH DECREASED GRIP STRENGHT.

 

Report Request ID; 34159569 Page 42 of 44 Print Date/Time; 7/18/2019 13:15 EDT

Sq C9990 ced AMA

 
DIRECT MAIL 04084200004

Providence Hospita!
Patient Name: CASTRO, THERESA

 

 

MRN: Admit: 6/20/2019

FIN: es Disch: 6/21/2019

DOB/Age/Sex: PRRBEEBM 55 years Female Admitting: Champion PA-C,Angela R

[ Admit/Transfer/Discharge Information |

 

Legend: c=Gorected, @=Abnormal, C=Critical, LeLow, H=High, f*Result Gomment, T=Textual, WeWitness Actlon

 

 

 

Discharge Information
Recorded Date 6/21/2019
Recarded Time 00:44 CDT
Recorded By Jemison RN,Jessica Danielle
_ Procedure
Mode of Discharge Ambulatory
Discharge Transportation _ Private vehicle
Report Request ID: 34159569 Page 43 of 44 Print Date/Iime: 7/18/2019 13:15 EDT

Moaznonnd POE 4d 11/25/2020 8:59:27 AM
DIRECT MAIL pAos4200004

Providence Hospital
Patient Name: CASTRO, THERESA

 

 

 

 

MRN: Admit: 6/20/2019

FIN: al Disch: 6/21/2019

DOB/Age/Sex: QE 55 years Female Admitting: Champion PA-C,Angeia R

[ Allergy List |

Substance: No Known Allergies

Recorded Date/Time, ;

8/20/2019 23:25 CDT Allergy Type: Allergy; Category Drug; Reactlon Status: Active; Information Source: ;
Reviowed Date/Time: 6/21/2019 00:36 CDT; Reviewed By: Champion PA-C,Angela R

[ Clinical Diagnoses |

Diagnosis: Closed fracture of distal end of radlus with delayed healing (Qualifier: )

Secondary Description:

Last Reviewed Date: 6/21/2019 01:42 EDT; Champion PA- Responsible Provider: Champion PA-C, Angela R
C,Angela R ;

Diagnosis Date: 6/21/2019 Status: Active

Clinical Service: Non-Specified; Classification: Medical; Confirmation: Confirmed; Code: $52.509G (ICD-10-CM);

Ranking: ; Severity: ; Severity Class: ; Certainty:

Diagnosis: Wrist Injury -Minor (Qualifier: )

Secondary Description:

Last Reviewed Date: 6/21/2019 00:26 EDT, Glaude RN, Mark Responsible Providar:

Diagnosis Date: 6/20/2019 Status: Active

Clinical Service: Emergency medicine; Classification: Medical; Confirmation: Complaint af, Code:
67C6F94B-35DA-433B-961 E-ASA4SCBB740BE (PNED); Ranking: ; Severity: ; Severity Class: ; Certainty:

 

[ ; infusion Billing |

You do net have privileges to view this report.

 

 

Report Request ID: 34159569 Page 44 of 44 Print Date/Time: 7/18/2019 13:15 EDT

seer dananm o.ff.40F ALA
0A084200004

Patch 2

A
A
LL

A 0

 
DIRECT MAIL. Cony gp ey gOACB AZ N04

MOBILE EMERGENCY
PHYSICIANS , LLC

 
DIRECT MAIL. 04084200004

MOBILE EMERGENCY printed 09/11/2019 02:47 PM
PHYSICIANS, LLC

MOBILE EMERGENCY PHYSICIANS
PO BOX 23460

BELFAST, ME 04915-4485

billing phone; (878) 235-6760

 

THERESA CASTRO
9085 HOWELLS FERRY RD
SEMMES, Al 36975

 

eiling Summary
MO PEs OTN ECs Onc REMY

    

         

z aan : . es
Chin amar fopTe she lee bth ee

 

 

Sagnray 20y26i°T S62G02n oamomo10-OemazeI CHARGE 25125, 1 iene! rc fGeiA 8238.00 ot
. eee i. , {(MEDICAID)} ‘
g280747 20126,LT $52592A’G620/2010 O7/er010 PAYMENT ~ ACH MEDICAID." ANGELA ; $-37.60- ,
aactaraseaehQ gay BURCKHARTT !
(MEDICAID).
“eBR0747 20125,LT S62602A 08/20/2019 O7/1G72018 ADJUSTMENT CONTRACTUAL MEDICAID. ANGELA’ &
(78245) AL -BURCKHARTT - 496.40 ‘
eee we ee ee (MEDICAID) ; boos
"Surstatons | 0094 £0.00.
Claim 10 a eee we te ee “es PT piesel Be me
6300749 | 69283,25 S52692A,-oulz0/2019 ce/202019° ++ CHARGE 99203,28' MEDICAID.’ BEVERLY i $808.00 '
gseit AL BOYD |
oe ae (MEDICAID) + a
(B380749 99283,25 S62592A, oala018 07/10/2019 PAYMENT ACH MEDICAID. BEVERLY © $42.00
aeo1i aeadsensbent gay AL BOYD
(MEDICAID) _
g3e0749 99283,26 “S82602A, Ger20/2018 07/16/2019 | ADJUSTMENT CONTRAGTUAL MEDICAID, BEVERLY: — $
(18245 AL! BOYD: 483.60 ,
(MEDICAID)

SUTSTANDING ; "$000, $9.00" §0,00°
TOTAL CHARGE OUTSTANDING AS OF 09/11/2019. $0,00 $0.00 ' $0.09;

MOg0¢C00d PDF 48 1£/25/2020 8:59:27 AM

 

 
DIRECT MAIL 0A084200004

ACSMED

Patch 2

AAA

 

 

 

A

sendenaAna RAC an 11/25/2020 8:59:27 AM
RADIOLOGY
ASSOCIATES OF
MOBILE
DIRECT MAIL a oN oAo8 4200004

bk. .)) UdY ASSOCIATES OF MOBILE
PO BOX 91119
MOBILE AL 36691-1119

(251) 544-1927 | a 57 AL

Patient:
Acct :
CASTRO, THERESA
5085 HOWELLS FERRY RD
Semmes, AL 36575

fesponsiblie party:
CASTRO, THERESA
9085 HOWELIS FERRY RD
Semnes, AL 36875

Srvc, Date procedure Deacription Location Charge Balance Physician
Modi fier (s) piagngais Code (a}

 

06/21/2019 73110 - WRIST COMPLETE 3 VIEW 70 ~ PI $34,00 $0.00 MARTINDALE, GEORGE H
26 LT §52.592A

Payment Information

Insurance Paymant (43 - Al. MEDICAID): 07/16/2019 of $8.00 Adjustment: 931.00
66/21/2019 73130 - HAND MIN 3 VIEWS 10 - PI $39.00 $0.00 COURTNEY, JAMES V
26 L7 869. 02KA

Payment Information
Insurance Paymant (43 - AL MEDICAID): 07/16/2019 of $8.00 Adjustment: $31.60

TOTAL BALANCE: $9.00
print Date: 06/28/2019

Reproduced; Wednesday, August 28, 2019 09:11:43 AM {iqilmoxa)

Oy iy, report has been Reproduced from the Original
Reproducad Wednesday, Ruguat, 24, 2019 09:11:43 AM (gilmore)
Page 1 of 1

 

 

 
7 4

ACSMED

Patch 2

DIRECT MAIL NAdB 420004

 

MO309004.PDF 52 11/25/2020 8:59:27 AM |
DIRECT MAIL a, ae AADHAZ00004

VON CT a on u
MENDES Ae setae

AOC

 
DIRECT MAIL bA084200004

LP
3610 SPRINGHILL MEMORIAL DRIVE N

 

HEALTH INSURANCE CLAIM FORM

APPROVED BY NATIONAL UNIFORM CLAIM COMMITTEE (HUOG) 02/12 MOBILE AL 36608

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iG
iu
ea
fo
=
0
PIA i my
Ht. MEDICARE MEMCAID TRICARE CHAMPA TH PLAN FEES aes OTHER] 1b jHSUREDS 10, NULGER (For Progam in bem 1) re
[_]esemtcaraay [~] rteetentsoy {_] aonpensy [_| etertserseey [| cies [" Jeoss toes
2, PATIENTS NAME (Len Neato, First Hama, Middia (tte) 3. PATENT IATH gaye 4. INSUREC'S NAME {Lag Namo, Firs Name, Lode triad}
CASTRO THERESA. . Od Ite
5. PATIENTS ADDRESS (Ho., Streel) we en SM FO TRSURED t INSURED 'S ADDRESS iNo., Steel)
Spear! Chid) oe| |
P085_HOWELL_—FERRY--RD. Seif] Beatof conf] omee_] | SERRY-RO 55 —
LL—FERR STATE | 4. RESERVED FOR MUCC USE 2g8 5S-HOWEEL STATE z
Oo
SEMME S ' I SEMMES | AL FE
AP CODE TRERNONE eae en eee TELEPHONE Gnenucio Area Cato} =
x
6575 36575 EE >
§. OTHER INSURED'S NAME (Last Harr, Mxidta Wiad) 10, IS PATENTS CONDITION RELATED TO: 11, HISUREG'S POLICY GROUP OR FECA NUMBER a
4. OTHER INSURED 'S POLICY OF GROUP NUMBER 8, EMPLOYNENT? (Cutten of Prevous] a INSURES DATE OF BIRTH Sx il
iM. DDO vY 4
Ds fhe i om 8 'C) Og OB
Bb, RESERVED FOR NUCt BE b, AUTO ACCIDENT? PLACE tGune) [0 OTHER CLAIM 10 (Designated by NUCT a
[hres ipo
¢ AESEAVED FOR NGC ase 6 OTHER ACANDENI? 4, INSUHARCE PLAN NAME OH PHORHAM HAME 5
flrs [J LP E
H. DHSURANCE PLAN NAME OR PROGRAM NAMIE 10d. CLAM CODES (Taaignated by NUCC) 3.8 THERE ANOTHER HEALTH BENEFIT PLAN? x
[_]ves |no Hf yom, complots zems O), 9a, ond Bd,
READ GACK OF FORM DEFORE COMPLETING A RIGHING THIS FORA, VA SNSUREDS OH AUTHORIZED PERSON'S SXGHATURE | aushexiza
12 PATENTS GA AUTHORIZED PEREATS GHGHATURE § nuctocize the oofoexe of any mockeal ay ofnor inlonmielion neneesary Reymont of madkcat banite 1 tha undarsigeiod priyxiciin or euppliee for
tO procoss thts cus bteo lequee! puri of Gevemuneenl berated ores fo ming os to the gitty who itodephy kati NON aé6nices dmcnbed bolod
betor,
SIGNEDE:T #_ON_ FILE... — ; TABS sanao SIGNATURE. .ON_ FILE. —_ (v
MRT OBS REY TANERS. UNUAY, oF PREGNANCY (UAP) 15, OTHEA Dare aa po vy 1G DATES Re oR ey eee Qeeuranion A
: : . QUAL 4 99 ° 0620 2019 FROM
17, NAME OF REFERRING PROVIDER OF OTHER SOURCE wiGgby5368. ss Oar EN GONE ROTEG To CENT SEC
DN ANDEE_J_BONTANA, MD. 1 578563938 moe m
19, ADDITIONAL CLAM INFORMATION (Oexgnand by HUGG} 20, QUTSIDE LAR? S CHARGES
[Jes X]x0 |
‘ KA ,
21, GUNGNOGIS OF NATURE OF ILLNESS OF INJURY Potelo AL fo soredcw kno teto [240] co mi} 2 BaRvENOSSION REF, NO.
6635220 8. 1S43,B2KA cL ot {
gE t . 23. PROGR AUTHORIZATION NULGER
Pehl F, 6&L HA
PL dl KE Le L
aA rch ELEI OF SERVICE B. | G | 0. PROCEDURES, BERVICES, On SUPPLIES F. is pod 2 =
PLE CH dapten Ueanal Chroumataness) pananosis or fat RENDERING o
ut oo. YY uM oo vi _jsarece] ema | cemcrce 1 MOCHFIER PowTen S CHANOES vere] Pen | Gus, PROVIDER it}, « E
4 ; L [ . BZ. 207X00000KX . . fi
F-16- 19/407 -46-10-44 43508—_hr———_+ hp—_|- 62 904 1B 7E563-9 G
2 , . . Lele ae ee ne =
{ ff | oe 5
3 (z
| {| | 4 | | | Lf es
4 L te
| ppg | | | | fo 5
5 , \ wedoe . <
ee -- IF
_ | on | | {A se 3
>
6 . ee ar
__| f { f | | ( __| Ht *
; 24. AY? [20 TOTAL, CHARIE
7. 62.00

 

  

 

 

   

. ie BILLING PROVHIER INFO A Prt
INCLUDING DEGREES OF CRECENTIAL

51
(Ceortlly that te stntoments on ihe poverte ALABAMA ORTHOPAEDIC CLINIC PC |
apply to Thos 62! td art mods n part therool.) ’

3610 SPRINGHILL MEMORIAL DR N

REO PONTANA MD MOBILE -AZ—366081462———________
i anen 1/1BAZO19 E P_ IBOGSOAEEA f it
NUCC Instruction Manual available al: vaninvee.org PLEASE PRINT OR TYPE - VED OMB-0038-1197 FORM 1500 (02-12)

  
   

 

 

 

 

 

Mo30S004.PDF 54 14/25/2020 8:59:27 AM
DIRECT MAIL 0A08 4200004

LP

 

HEALTH INSURANCE CLAIM FORM

APPROVED BY RATIONAL UNIFORM CLAIN COMMITTEE {HICG) 02 12

MOBILE AL 36608

3610 SPRINGHILL MEMORIAL DRIVE N

 

“TITRA BA 7
3. MEDICARE MEDICAID TRECARE am A en OTHER) tu HSURETS LO, HUMBER {Foe Progrtons in tee 1)
[| Modena) [__] secrecy) CI {1O8D0DM) (haus hero ts oF ine} [Jats fate)

 

 

12. PATIENT'S NAME (Laat Nas, Fast Narra, Mote bentialy ] 3. PATIENC BITTH SEX

 

é INSUREO'S MAILE {Last Nona, Fees Marte, Linkee beats}

 

 

 

 

CASTRO THERESA ’ a) lup/
|4 PATIENTS ADORESS ihe.. Sree) & PATIENT RELATIONSHIP TO INSURED 7 INSURED & ADOESS (ro., Soret)
)99S-HORELL FERRE RD el spone[ “]orm{] om[] (9085 HOWELL BERRY RD
STATE | 0. RESEAVED FOR NUCE USE city STATE
AL SEMMES AL
"BP CODR [ TELEPHONE ihtchate Area Coos} BP CODE TELEPHONE linctate Area Coda}
B65 75 36575 261. a

 

 

 

 

9. OTHER INSUREO'S NAME {Last Home, Fier Roroe, Mactcita inital) 10, 18 PATIENT'S CONEITION RELATED 10

 

a BLUPLOY ESET? (Coepamt oF Pritt

& jro

PLACE (Stabt}

I. OTHER INSURED S POLICY OR GROUP NURER

YES
b. ARTO ACCIDENT?

[_]ves

Eh
« RESERVED FOX ALOE US6 . QTHER AGCIDENT?

' of |ves [Ho

 

0 ARSERVED FOR HUGG USE

 

HOINBURED'S POUCY GROUP Of FECA NUMBER

 

o WSURED'S DATE OF BATH

f OTHER CLANS 8D (Opsgnoton by NUCH

SEX

ed

 

¢. INSURANCE PLAN AME OF PROGAAL HAIIE

 

¢ INSURANDS PLAN HAME O77 PHOGHAM HALE 10d, CLAIM CODES (Designated by NUCC}

 

LP
¢.18 TERE ANUTHICA NEALTH BENEFIT PLANT

[jves X Jv

ff yore corps tems 9, Ba, ret

 

READ BACK GF FOR BEFORE COMPLETING & StONTNG THIS FORM.
12. PATIENTS OR AUTHORIZED PEASON'S SIGNATURE | authorize tne reigade Oo bhy mecca! or coh niin Needs aty
fo qiocers the cum. | ght letnen! pacinest of goreretnd beralits estec 55 myself Ot by the party who ceases asap et
below.

SCHEOSTGNATURE -ON_#ILE___... pate 7/18/2019

[a HISURED S OF AUTHORIZED PERSON 5 SHGHATIIAE 2 aonacre
Poe of miotkco! Denal!s to lhe undonepied pry scan OF Bute ef tor
sonotes degonbad poitw.

egucn SIGNATURE ON FILE _

-—— PATIENT AND INSURED INFORMATION ——~~-————> |~<— CARRIER —_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14 BATE OF FuAne T TLEMESS, (HOURY, a PREGRANCY (LdP, M4 OTHER BATE ' 45. DATES ATIEN Le Tt WORK IM CURRENT QEGUPATION
|" H ; jun 439 ‘ead 209 mon eye
17 HAME OF REFERRING PROVIDER OAOTHER SOURCE =— 17m G 075368 1, HOAPITAL ZATIGH DATES RELATED TO CURRENT ap,
MD 1m [#1 578563938 FROM 0
49. ADTITIOMAL CLAD INFORMATION (Daiegputed by HUCC 20 OUTSIDE LAB? § CHANGES
[]ves X Jno | L 3
21 BRAGNGSIS OR NATURE GF ILLNESS OF TTY Ratae Ad tv anne wig poo (LEP cu ing 22 RESURWRESION REF. NO. .
MAg6S-522R G43, 52KA cc L___ b. | ae
| a Fi GL __ ni 2 PAVIA AU THORIZA TON NUMAE A
ft jt K. i Los 4
a. A. DATEVSI OF SERVILE 6 c D. FAOCEDURES, SERVICES. GA SUPPLIES E & G itt ! a
Flom ta PACE CF] lxpien Unassunt fee i RENDERING
ad oo 1 MM. obo YY [SRPCEL EMG | CPTAICPCS of MODIFIER POHTER $ GHARGES ers Pan | (Rea PROWIDER 1D «
4 a ZZ, 1207%09000X
-907-16-19-11 9 B 156.00. i: [em it578563938 |
of oe OF ae Peas 7 207X00000% |
o71619loviseieliil bario ber i ara ooh | [vm i578563938
3 By |207K00000%. .
o7 16 19/07 16 19/111 3030 br Bp | a7. 00k | } nm 11578563938
4 ' , an on ~
{ | | \ 3 I | RAY
‘ - = os |
5 ; ott | 1d ne
|
6) Li | ; Wm

 

 

 

2. Ber eee ee DC" u

fe [ves NO

BP SERVICE FACLITYCOCATION FORMATION =|

AOG MAIN OFFICE

20, PATIENTS ACCOURT IG.

 
 

RELLOING DEGREES OF CREDENTIALS
| depetty that tier statmaeity on th noone
ppt to ib, bed an ae moctn a part theseed.)

ANDRE J FONTANA MD

eee) 7/4%842019
NUCC Instruction Manuva! available al weew.nucs.ofg

a

PLEASE PHINT OR TYPE

28, TOTAL CAAROE

501 00 '5

JS BLING PROVIDER RIFO APH
ALABAMA ORTHOPAEDIC
‘3630 SPRINGHILL MEMORIAL DRI3610 SPRINGHILL MEMORIAL DR N
MOBIL &-AL_396081162 —_____- MOBILE BY. A608

3

‘T3D8

129. AMOWINT PAID

a0, Fisvd for NONOG tise
0 00 |

251 A10-3600
LINIC pc }

 

ve ee ee | ee

<= "PHYSICIAN OF SUPPLIER sat —

Y

pape5g Fy
APPROVED OME-0838:1187 FORM 1800 (02-12)

 
DIRECT MAIL pAgs4200004

IER:

HEALTH INSURANCE CLAIM FORM

APPROVED GY NATIONAL LATROAIM OLAIM COMMITTEE (NUICCT 0212
* RICA

LP

3610 SPRINGHILL MEMORIAL DRIVE N

MOBILE AL 36608

 

 

 

ICASTRO THERESA efx]

 

recA TD
) MEDICARE = BEDSCAD TRIGARE CHAMPA GROUP i ‘GD, HUMBER Fi i
BER. nacre om] RE Foronenrem
[| seteacanees [J ettecansncty T] {Ds Dobe} [| thGerrige ey ier []uors ix}
2. PATIENTS NAHE ,Laqt Name Feat Harve, Wadd bexbaly 4 PATENTS pINTH BATE SEX 4 ISURED'S NAVE guest Kame, Fret Hame, heciote inetaty

LP/

 

$, PATIENT'S ANDRESS (Ho. Sven} §. PATIENT RELATIONSHIP 10 INSURED

7JNSURED'S ADDRESS (ty, Stool]

 

.208 5_ HOWELL_FERRY_RD

 

 

 

 

 

9085 HOWELU_EERRY RD ae
any BIATE

 

 

STATE | 8. RESERVED FON KUGC USE
| SEMMES | SEMMES | AD
ZIP CODE TELEPHONE lochs Area Goxta} DP GOoE | TELEPHONE linctune Arca Gorka)
f
' 36575 36575 |
[8 OTHER INSURED'S NAME (Last Heme, Fees! theta, 10 1S PARENTS COMDITK RELATED TO. 11, NSUREO 8 POLICY GROUP OF

 

5. OTHER INSUAED'S POUGY OF GROUP NUMBER a EMPLOYHENT? (Current on Prevrxus}

(_}res — [y}ro

b AUTO ACCIDERT? PLACE (tain!

x]ves []™ an

OTHER ACCIDENT?
fre

["]ves

 

b FESENVED FON NUCC USE

eTESTAVEDFORIMIGC USE

 

a MISURED'S DATE OF BRTH SEX
Boe a Fic]
b, 0 1 OC}

2 RSURANGE PLAN NAME GA PROGRAMNANE

 

dg UMSUMANDE PLSt] MARTE OF PROOIALY HAME Mey CLAIM CODES (Designated by GG]

 

LP
0 15 THERE ANQTHES HEALTH BENEFIT PLAN?
[ ]ves by |p0 Byes, conp'ete dems 8, Sa, pad oo

~ PATIENT AND INSURED INFORMATION ——~————> | ~~ CARRIER >

 

TEAG GAGK OF Foti BEFORE COMPLETING & SEGHIRG TRS FORM,
12 PATIENT'S OF AUTHORIZED PERSONS SGHATURE | ayehorz¢ tha toltase of pny madeal oF citntt atuinsion mecoeroty
40 piocoul Thea clan, ) atie recucldl pytiened cd geromnaed benches ether bo ypsett or to the parry Tahp bocep 23 ST

bok,
sven SIGNATURE ON FILE...

vate 8/28/2019

13. INSUREO'S OR AUTHORIZED PERSON'S SIGNATURE | nthonxg
paymant of itnboad botekte to Ihe undermgeed physigien oF supper fot
Renviter deacnbed teh.

seven SIGNATURE ON FILE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j 24. PATIONT'S ACOOUHT RO, at SCCEPL ASSN?

(x jves [ “}yo

     

 

14, DATE Of CURRENT 1LLRESS, INGUAY, of PREGNANCY (LAP) | 15. OTHER DATE : . 16 DATES PATIENT UNABLE TO WORK tH CURRENT GgrUPATION a
| a bua. loon: 4390s “Gea 2dha PROM 10 “
1! WANE OF REFEHIUNG PROVIDER OF OINER SOURCE ita i *8, HOSPITALIZATION DATES RELATED TO CURRENT GERICES
s7y | NPS. FROM
18 ADDATIONAL CLAIM IN FORMATION iQds pried by NUCE} 20 OUTEIDE LAa? £ CHARGES
, [Jves fejno | i
71 DIAGHOSIS OF NATURE OF ILLHESS OR RAURY Tease A-L to striae boo beriow (245) ICD ied, 0 22. HRGUEMISSZON REF. HO
41963.522D 5 LSA3..522D et aL. *
—eL pL al. Wee 7. PRIGH MITHDAIZATION NUMBER
De Ee wh Kb ee
ZA DATE(S) OF SERVICE b. Gc. | 0. PROCEDURES, SEAYICES, CA SUPPLIES E & Go 4H, ar: d z
Froe Te bucres (Espa Urminatd Crcynciacicos) [DAGHOSIS oe ee RENDER Q
ES oO YY uM DO vy jiweelemal cptacrcs 1 POINTER § CHARGES vats | ee] ou PRGVEDER iD, @ E
1 2% |207X00.000K. . |2
O8 2619108 26 19111 loooi4 | ani 236 0014 wm los7gne3aga |o
=
2 . .. 1s
: | | ft f | i | | |_| et ef
3 be a
| jf t | { | | | 5
4 ; . ee ee iz
| | 4 | : | ee Z
° 4 (tf | ! [fi g
+ . — af. =
6 _ Lt | | L |r a
SSH fH 28. TOTAL CHAHGE 29a AMOUNT PAID FL syd for WUC tise

 

 

8 236 00 | * 0 00

 

Ot. BEAVICE FACILITY LOCATION INFORMATION

‘AOC MAIN OFFICE

  

| INCLUDING DEGREES GA

CREDENTIALS
LH Betwly tat the statements ont tho revise
zopty to ines bol and are marie af puait rere |

‘ANDRE J FONTANA MD

 

 

3610 SPRINGHILL MEMORIAL DRI3610 SPRINGHILL MEMORTAL DR WN

 

23 BLING PROVIDER HO & Pit 251 }410-3600
ALABAMA ORTHOPAEDIC CLINIC Pc

 

|
ll

 

$6081.
SIGHED 8/RA(2019 » P : (130624
NUGC insiruction Manual avalkeble at: ww.nuec.org PLEASE PRINT OF TYPE

APPROVED OMB-0939-1197 FORM 1500 {02:12}

 

 
DIRECT MAIL CA084A200004

LP
3610 SPRINGHILL MEMORIAL DRIVE N

 

HEALTH INSURANCE CLAIM FORM

APPROVES BY HATIONIAL URIFORL CLAIA DOMLUTTAR (NUCG) 2/52

MOBILE AL 36608

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

   

 

   

WCLUDING DEGREES OA CREDENTIALS
Ih rerity thal hep stajemnonts on the vente
Spply bo ths be ard aor matic a part Stereo!)

t
rs
i
&
=
oO
PA, Precast “}
}1. MEDSCARE MEDICAID ThOARE CHAMPA GROUP FECA OTHEN| 1a, NSURED'S LO NUMER iFtr Program mn heen 13 1
| esectestes) [| thiochcontey [| oven [7] pores ["]@ (jon jean a
12, PATIENTS TAME Last Name, First Noone, Raekate init) [3 PATIENT 5 Dirt SEX 4 AME (Laat Name, Fest Meena, Whdota beat
casmo tumesn A A rie] | ip/
“5 PATIENT'S ADDRESS [No . Greet! a ft SURED 7 INSURED 'S ADDRESS (No Steet |
| Beil Spoires Cheat! canae{ 7]
+9085 HO! Li. FERR;: fa] seme Jone] com | | om FERRY_RD
WELL—FERRY-RD STATE [6, RESERVED FOR HUCC USE pas HOWELL STATE Pd
o
EMME S— . AL. SEMMES AL -
iS} CODE ZP CODE TELEPHONE (inckda Nea Come} z
i
lasers 36575 a  :
9, GTHEA INSUREO'S NAME (Lact Name, Find Nema, htdile tribe] 10. @ PATIENT'S CONDITION RELATED TO. TL. INSUAED'S POUCY GROUP 08 FEGA NUMBER z=
Va OTNER INSURED 5 POLICY OF GROUP NUMBER a ERPLGYMENT? iCutrend of Presout} w INSURED OATE OFBIn SEX a
— [_]ves [x xO uf} g
kh. AESERYVEO FOa NUAGG USE bh AUTO ACCIDENT? PLACE (hata) b OTHER CLAM 1G (Oesigrated by NUCGT 8
i &}vss [jo ay, =
Te RESERVED FOR NUCG USE ¢, OYHER ACCIDENT? ¢ INSURANCE PLAN NAME OR PROGRAM NAME bE
: C] YES [.t p iz
Ta INSURANGE PLAN NAME Of PROGRAM NAME Hod. CLAIM CODES (Dnaunated by NUCS) aie ANOTHER HEALTH BENEFIT PLAN? x
[Tres fe ]no tyes comotete noms 9, $a, ari Oa,
AEAG GACK OF FORM GEFORE COMPLETING & SLANTHG THs FORM. 19 INSURED'S OH ALTTHORIZED PRASONS SHINATIATE J actnonte
1? PANENTS OF AUTHORIZED PERSONS SIGNATURE J puhoicd the retoase of arty med-cal of Ove antorrtation meccasary payment of meee! broads 00 the undersgred phymcan of supper? tos |
SA process ites aa, (also pegutd! payment of goverment benelits edner to mmypetl of kc the party eho bodes as boenert sonvices doscnbed beiva }
bericnr. |
RGNEO ST GNATURE -ON. FILE-. —.. . bate 8/28/2019... ._. maneO _ SIGNATURE—ON.FILE.
| 5 4 Ki ENT AK ATION
! 44 Bare OF QUABENT HILHESS SLAG, of PREGIHANCY LAIR} | 15 OFHER GATE eM oo vy 16 DATES ane ir F UNABLE TO WORK tN CUR. th QgeuPATiGr 4
Quar. SuAL. AAG 0621 2019 tO :
17 NAME OF REFER NG PROVIDER OF OTHER SOURCE maliGlo75368 7 18 HOSPITAL ZA IQR DATES RELATED TO CURRENT SERVICES |
7. FROM 10 .
| DN. ANDRE uf FONTANA MD IHU BTH563938 . I
re ADOITIONAL CLAIM INFORMATION (Dealy-aied by HUGO) 30, OUTSIDE LAB? S CHARGES
L]ves i]s | |
2 ah
21, DIAGNOSIS OR NATURE OF WANESS GH DAY Retaig AL te servee ina beim (HEL coy 2 RES BLISSION ! on REF, NO.
4 1863-5 Be eb ol.
b22p . 23 PRION AUTHONIZATION HUMBER
FLOW. Fo Go i i
of wei Kf Li
24.4 DATES} OF SEAR B. C. | D. PROCEDURES, SERVICES, OR SUPPLIES 5 OE. F, wy 1 ad. z
Fant PLACE CF] (Exptein Unvsued Corcucrtarcns) OUAGHOSIS oars pai e RENDERING oS
Muon ¥Y MM oo vy _|srapema} cemicecs | HORXRER POINTER | $ CHARGES P| Ou PROVIDEH iD. # E
1 | zZ1207X00000X |=
: APY
/08--26151 §8+26-154 44 l.3908 tye A | ge go L£ 1 1878563538 —f
vo | of {| fim 5
3 x
' ' Ld ~-- ++ 4B
| | | | | | { nA 2
w
4 - one x
fo of ft | | ft ps 6
z
5 <
t ! : . “Th
{ | | : | } l wr ‘a
—
6 mi lE
L { { | | pL
2% FEDERAL TAXI NUMBER SSH ERM 8 PATIENTS ACCCART HO, Se ;78 TOTAL CHARGE Tae. AMCRINT Pam 8 Reni WOE tol
. ¢
[xl xls [pos 6200's 000
31 SSGHATURE OF BiTYSICIAN Of SUPPLIER ACHITY LOC Hac". IFORMATICN 62 BRLNG PROVEREA MOR PH®” Boy Jq49-3600 |
il

‘ALABAMA ORTHOPAEDIC CLINIC PC
|3610 SPRINGHILL MEMORIAL DR Ww |

(ANDRE J FONTANA MD i -MOBILE- AL. 81162————_—_—___
8/28{2019 * in r

2 SiOvED 13065846654
NUCG Instruckon Manual available at: vavr/.nuce.ony PLEASE PHINT OR TYPE APPROVED OMB-0936-1157 FOAM 1500 (02-12)

 

 

 

 

Ma309004.PDF S7 $$/25/2020 8:59:27 AM
DIRECT MAH. oA084200004

LP
3610 SPRINGHILL MEMORIAL DRIVE N

 

HEALTH INSURANCE CLAIM FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

z
Tt
at
APPROVED BY NATIONAL UNITORM CLAM COMMITTEE (NUCO] 022 MOBILE AL 36608 &
TT PRA Pca +
1. MEDICARE = MEDICAID TRIDARE Bet a fittlne GMEA) 1a. INSURED LD. NUMBER ‘For Program ini hem 1) wv
[| eesatcas0 3 [_ jadeascouses [| aoetiebs) CJaseeeros [Jeon (yess gay} | rn
Z PATENTS HAME (Last Namo, Pregl fiavne, Wiggia neal] Ta, Pay ATENTE BATICOATE SEX , Mame, Fast Marna, Mackila triusty
ICASTRO_THERESA a ce
5. PATIENT'S ADDRESS (tin , Streot} 6 : TO INSURED 7, RSUREOS ADDRESS (No., Steet
Bott Sipovse: ona |
r WHE L—-PERRE-RD
9985 -HOWEhEh-FERRYE RB STATE 1 RESERNED FOR HUCK USE RDB S—HO YATE z
n = a ATL E
ES TEER ONE daca Aras Cot a EAE TELEPHONE Uachode Aro Goth” =
x
ags75 | A 36575 G
8, OTHER INSURED 'S NAME (List Agron. Fare! Moron, Adaktls beta 1h. PATIENTS GOHDMTION RELATEO TO, Tt, INSUREDTS POLIGY GROUP OF FECA NUMBER z
a
tt
@ OTHER INSURED'S POLIGY OF GROUP NUMBER a, EMPLOYMENT? (Current or Provtous} 3 INSURERS DATE GF BATH SEX
Crs fh ‘O fi
b, APSEAVED FOR RUCT USE fh, AUTO ACTIDENT? PLACE iStoio} b. OTHER CLADA ID fOengheted by NUEC! is
ves) py . zt
<. RESERVED FOR NUCG USE &. OTHER ACCIDENT? c INSURANCE PLAN NAME CH PROGAM NAME E
[Jes [[)r0 dep IE
6. INSURANCE PLAN HAME OR PROORALL AME Itt CLAM CODES (Deagnadt hy HUCC we Rene ANOTHER HEALTH QENEFIT PLANT &
[ ]ves [|xo Ht yox, comnplata Hams 9, Ba, and Bd
+e PAE onan REAG BACK OF FORtA BEFORE COMPLETING B BIONING THIG FORIS, 13, RSURED'S OF AUTHORIZED PERSON'S SIGNATURE [ authocga
ae ENTS *ORUZED PERSON'S SIGNATURE | authoorg tretheyks or achormaon petetes fens medSeiad haniits to tho otonpiprod physician puppier '
Ha eeae eae tio Teint eeant af peverveard benalna carat ts myred or toa pany who scongla asegerent 7 Tee doverbes bole: “
bole,
SIGNED. OT GNATITRE ON--E TRE ———— ——— ATE og / 19/9079. wt SRED ST a
Ww BATE OF GUARENT ALNESS, IWWATY, of PREGHANGY {La4P) | 15. OTHER DATE asa bo vy 46, DATES RAEN MOLE 9 WORT CURRENT OCCUPATION
QUAL, QUAL 439 0621 2019 FROM 10
17 NAME OF REFERAING PROVIDER OR OTHER SOURCE +n. 10, HOSPITALIZATION DATES RELATED TO CURRENT SERVICER
' opine om TO
1. _ TATILLAS IO ‘
PR ORs Baran iecseead occ) TAA AS 70 25 GUTSWE LAB? § CHARGES
[]ves fe Jvo | tI
21, DIAGNOSIS GH NATURE OF LLHESS OA IRY Role al. ta bento ine bow GME, 0 23, RESUBINESION REF. HO ~
* (863-0258  {____. Gp ol
Fk al i 7. PRIGA AUTHOMUZA TION TRIUBER
Hi bt Je K i. LL
34.4. DATE(S) OF SERVICE i. 7 ©. [0 PROCEDURES, SERVICES, OF SUPRUES E, F, & THY « | dt -
From Te (Explasy Unusual Corcutnitantes} TIAGHOSIS Bs eo RENDERING Q
WM DD YY uM oo vy _|savve| ea | Gcriitcecs WODIFIER POUATER § CUAROES vars {Fer | ous, PROVIDER 1. b E
1 | | | 2% 420 7KS0L06X- - fe
OO 44-49'09- 44-49 44'-“"99204 a 364-00°1— FOIL E45 70—
2 : . Zaz, 207TXSO0LOG6E. - 15
9-25 19! 05:-241—-19 341 ly3s10 Len ly s74:00l, | 444.7414570-4i
ad
ai, . ; OL z
7 I | | | | | |g tm 3
4 :
{ I | mt { | ! i ntt 2
5 ‘ k . t ' Een ~ we - eae 5
{ | | j L tf te 2
x
6 | 443 | ty | 3 fap
25. FEDERAL TAX LD, MUMBER SSN BN 28, PATIENT'S ACCOUNT HO. 27. QCCEPTASSIGHMENT? 28 TOTAL CHARGE [ ‘REDUNT PAL) | SD. Revd le MUGE Use i
Be as eeaeeree ves [Jeo § 538 00 i! 0_00
7 F Pee y CAT INAGREAAT ION 59 BILUAG PROVIDER INTO APH
INCLUDING GEGAEES OA CREDENTIALS 851 la10-3600
See ar ciarg wamaks ¢ pater) iROC MAIN OFFICE ALABAMA ORTHOPAEDIC CLINIC Pc |
i .3610 SPRINGHILL MEMORTAL DRI3610 SPRINGHILI MEMORIAL DR N
JARED L BORKET? MD “Mo BILLY 462M
SIGNED g/ney2o1g reoco4gand 4 " eee
NUGG Instruction Manual avaliable alt wawanuce.org PLEASE PAINT OR TYPE + ED OMB-0838-1197 FORM 1500 (02-12)

 
